Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

by and between

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

(Seller)

and

SHERIDAN HOLDING COMPANY II, LLC

(Buyer)

Dated as of December 19, 2012



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

ARTICLE I    PROPERTIES   

Section 1.1 Agreement to Sell and Purchase

     1   

Section 1.2 Excluded Assets

     3   

Section 1.3 Effective Time

     5   

Section 1.4 Assumed Liabilities

     5    ARTICLE II    PURCHASE PRICE   

Section 2.1 Purchase Price; Escrow Amount

     5   

Section 2.2 Adjustments to Purchase Price

     6   

Section 2.3 Allocated Values

     8    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

Section 3.1 Representations and Warranties of Seller

     8   

Section 3.2 Representations and Warranties of Buyer

     11   

Section 3.3 Survival of Representations and Warranties

     15   

Section 3.4 Waiver of Representations and Warranties

     15    ARTICLE IV    COVENANTS   

Section 4.1 Conduct of Business

     16   

Section 4.2 Bonds and Other Credit Support

     17   

Section 4.3 No Solicitation of Seller Employees

     18   

Section 4.4 Reports

     18   

Section 4.5 Efforts

     18   

Section 4.6 HSR Act

     19   

Section 4.7 Financing

     20   

Section 4.8 Gathering System

     22    ARTICLE V    EXAMINATION OF TITLE AND PROPERTIES   

Section 5.1 Access

     22   

Section 5.2 Environmental Property Inspection

     23   

Section 5.3 Certain Definitions

     24   

Section 5.4 Notice of Title Defects and Title Benefits; Remedies

     30   

Section 5.5 Title Defect Amount; Title Benefit Amount

     31   

Section 5.6 Notice of Environmental Defects; Remedies

     32   

Section 5.7 Title and Environmental Dispute Resolution

     34   

Section 5.8 Casualty Loss and Condemnation

     34   



--------------------------------------------------------------------------------

Section 5.9 Preferential Purchase Rights

     35   

Section 5.10 Applicable Consents

     36   

Section 5.11 Special Warranty

     37   

Section 5.12 Exclusive Remedy

     37    ARTICLE VI    TAX MATTERS   

Section 6.1 Certain Definitions

     37   

Section 6.2 Apportionment of Taxes

     38   

Section 6.3 Liability for Transfer Taxes

     38   

Section 6.4 Tax Returns; Payment of Taxes

     39   

Section 6.5 Cooperation on Tax Matters

     39    ARTICLE VII    CONDITIONS PRECEDENT TO CLOSING   

Section 7.1 Seller’s Conditions

     39   

Section 7.2 Buyer’s Conditions

     40   

Section 7.3 Material Adverse Effect

     40    ARTICLE VIII    CLOSING   

Section 8.1 Preliminary Settlement Statement and Closing

     41   

Section 8.2 Closing Obligations

     42    ARTICLE IX    POST-CLOSING RIGHTS AND OBLIGATIONS   

Section 9.1 Files and Records

     43   

Section 9.2 Post-Closing Adjustments

     44   

Section 9.3 Further Assurances

     44   

Section 9.4 Removal of Signs

     45    ARTICLE X    INDEMNIFICATION   

Section 10.1 Buyer’s Indemnity Obligations

     45   

Section 10.2 Seller’s Indemnity Obligation

     45   

Section 10.3 Deductible, Threshold and Cap

     46   

Section 10.4 Notice of Claim for Indemnification

     47   

Section 10.5 Exclusive Remedy

     47   

Section 10.6 Extent of Indemnification

     47    ARTICLE XI    ARBITRATION OF DISPUTED MATTERS   

Section 11.1 Arbitration

     48   

Section 11.2 Location

     49   

Section 11.3 Rules

     49   

Section 11.4 Hearings

     49   

Section 11.5 Jurisdiction of Provisions

     49   

Section 11.6 Written Decision or Award

     49   

Section 11.7 Authority of Arbitrator

     50   

 

ii



--------------------------------------------------------------------------------

ARTICLE XII    TERMINATION   

Section 12.1 Termination

     50   

Section 12.2 Effect of Termination

     51   

Section 12.3 Remedies

     51   

Section 12.4 Confidentiality Agreement

     53    ARTICLE XIII    MISCELLANEOUS   

Section 13.1 Notices

     54   

Section 13.2 Amendments and Severability

     54   

Section 13.3 Assignment

     55   

Section 13.4 Interpretation

     55   

Section 13.5 Governing Law

     55   

Section 13.6 Announcements

     56   

Section 13.7 Like-Kind Exchange

     56   

Section 13.8 Entire Agreement

     56   

Section 13.9 Waiver of Certain Damages

     57   

Section 13.10 Parties in Interest

     57   

Section 13.11 Waiver

     57   

Section 13.12 Conspicuousness of Provisions

     57   

Section 13.13 Counterparts

     57   

Section 13.14 Waiver of Jury Trial; Submission to Jurisdiction

     57   

Section 13.15 Certain Debt Provider Arrangements

     58   

 

Annex 1    Index of Defined Terms Exhibits and Schedules Exhibit A-1    Leases
Exhibit A-2    Fee Property Exhibit A-3    Applicable Contracts Exhibit B   
Wells Exhibit C    Allocated Values Exhibit D    Form of Deed, Assignment, Bill
of Sale and Conveyance Exhibit E    Form of Seller’s Officer’s Certificate
Exhibit F    Form of Buyer’s Officer’s Certificate Exhibit G    Ancillary
Agreement Exhibit H    Transition Agreement Exhibit I    Gathering System
Project Schedule 1.2(e)    Excluded Assets Schedule 1.2(f)    SandRidge Permian
Trust Lands

 

iii



--------------------------------------------------------------------------------

Schedule 1.2(i)    Excluded Field Offices Schedule 2.2(a)(viii)    Certain
Capital Expenditures Schedule 3.1(e)    Litigation Schedule 3.1(f)    Taxes
Schedule 3.1(g)    Permits Schedule 3.1(i)    Compliance with Law Schedule
3.1(j)    Rights in Third Parties Schedule 3.1(k)    Imbalances Schedule 3.1(o)
   Payout Balances Schedule 3.1(p)    Outstanding Capital Commitments Schedule
4.1(a)    Planned Operations Schedule 4.1(b)    Planned Transactions Schedule
4.2    Security Arrangements Schedule 4.3    Employees Schedule 8.2(a)(vii)   
Andrews County Field Office Lease Terms Schedule 12.3(b)    Buyer’s Hedges

 

iv



--------------------------------------------------------------------------------

Execution Version

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is entered into this 19th day of
December, 2012 (the “Execution Date”) between SandRidge Exploration and
Production, LLC, a Delaware limited liability company (“Seller”), having an
address of 123 Robert S. Kerr Avenue, Oklahoma City, Oklahoma 73102 and Sheridan
Holding Company II, LLC, a Delaware limited liability company (“Buyer”), having
an address of 9 Greenway Plaza, Suite 1300, Houston, Texas 77046. Buyer and
Seller are collectively referred to herein as the “Parties” and each
individually referred to herein as a “Party.”

W I T N E S S E T H:

WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, all of Seller’s right, title and interest in and to the Properties
(as defined in Section 1.1), upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived herefrom by each Party, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

ARTICLE I

PROPERTIES

Section 1.1 Agreement to Sell and Purchase. At the Closing (as defined in
Section 8.1(b)) and effective as of the Effective Time (as defined in
Section 1.3), subject to the terms and conditions of this Agreement, including
the reservation and retention of the Excluded Assets (as described and defined
in Section 1.2), Seller shall sell, convey and assign to Buyer, and Buyer shall
purchase, pay for, and accept, all of Seller’s right and title to, and interest
in the following assets and properties (other than any assets or properties that
Seller does not own or hold as of the Closing pursuant to actions taken (or not
taken) by Seller in compliance with Section 4.1) (collectively, the
“Properties”, and each, individually, a “Property”):

(a) (i) the oil, gas and/or mineral leases described on Exhibit A-1, including
any ratifications, extensions and amendments thereof, whether or not any such
ratifications, extensions or amendments are described on Exhibit A-1, save and
except for any portions thereof included in the Excluded Assets (the “Leases”)
and (ii) the lands covered by the Leases, save and except for any portions
thereof included in the Excluded Assets (the “Lands”), including any fee mineral
interest, royalty interests, oil, gas and/or mineral leases, overriding
royalties, production payments and net profits interests covering or arising out
of the Lands (even though such interest may be incorrectly described in or
omitted from Exhibit A-1, in each case, together with any and all leasehold
interests and other rights, titles and interests of Seller in and to any pooled
acreage, communitized acreage or units arising on account of the Leases or the
Lands having been pooled, communitized or unitized into such units (the “Unit
Interests”);

(b) all oil wells and gas wells, water injection wells and other injection or
disposal wells, temporarily abandoned and permanently plugged and abandoned
wells, and all other wells of every nature and kind located on or attributable
to the Leases, the Lands or the Unit Interests, including all of the wells
described on Exhibit B (the “Wells”, and, together with the Lands, the Leases,
the Wells and the Unit Interests, the “Subject Oil and Gas Interests”);



--------------------------------------------------------------------------------

(c) the real property described on Exhibit A-2 (the “Fee Property”);

(d) all oil, gas, well gas, casinghead gas, condensate, and all components of
any of them (including liquids and products produced from any of them) (the
“Hydrocarbons”), in each case, produced from or attributable to the Subject Oil
and Gas Interests from and after the Effective Time (the “Conveyed
Hydrocarbons”) and all Stored Hydrocarbons (as defined in Section 2.2(a)(ii));

(e) to the extent assignable and to the extent the transfer or disclosure
thereof would not be restricted by binding obligations of confidentiality
(which, at the request of Buyer, Seller will endeavor in good faith to have
lifted, provided that Seller shall not be required to expend any funds that
Buyer does not agree in writing to pay in connection therewith), all agreements
and contracts (oral or written) to which Seller is a party or in which Seller
otherwise holds an interest and (i) by which any of the assets and properties
described in this Section 1.1 are bound or (ii) that primarily relate to the
assets and properties described in this Section 1.1 or the operations with
respect thereto, including farmin agreements, farmout agreements, operating
agreements, Hydrocarbon purchase, sale, compression, transportation, treating,
marketing, exchange, processing and fractionating agreements, and those
agreements described on Exhibit A-3 (all such contracts and agreements, the
“Applicable Contracts”);

(f) to the extent assignable or transferable (i) all easements, rights-of-way,
servitudes, surface use agreements, surface leases and similar rights,
obligations and interests that are primarily related to the use, ownership or
operation of any of the Subject Oil and Gas Interests or any of the Tangible
Property (the “Rights of Way”) and (ii) unless the assignment or transfer
thereof would require the payment of a fee or other consideration to any person
other than Seller (or any of its affiliates) that Buyer has not separately
agreed in writing to pay, all permits, water rights (including water withdrawal,
storage, discharge, treatment, injection and disposal rights), licenses,
registrations, consents, orders, approvals, variances, exemptions, waivers,
franchises, rights and other authorizations issued by any governmental agency
that are primarily related to the use, ownership or operation of any of the
Subject Oil and Gas Interests or any of the Tangible Property (the “Permits”);

(g) (i) all equipment, machinery, fixtures, and other real, immovable, personal,
movable and mixed property that is located on the Leases or the Lands or
primarily used (or held for use) in connection with the use, ownership or
operation of the Wells, including flow lines, pipelines, well pads, caissons,
tank batteries, equipment inventory (other than any equipment inventory consumed
in the ordinary course of business prior to the Closing), improvements and
abandoned property, and (ii) all radio towers located on the Rights of Way
(collectively, the “Tangible Property”);

(h) except to the extent the transfer or disclosure thereof would be restricted
by binding obligations of confidentiality (which, at the request of Buyer,
Seller will endeavor in good faith to have lifted, provided that Seller shall
not be required to expend any funds that

 

2



--------------------------------------------------------------------------------

Buyer does not agree in writing to pay in connection therewith), all of the data
(other than any geophysical or other seismic or related technical data excluded
pursuant to Section 1.2(o)), files, records, maps and information, whether held
in hard copy or electronic format, in Seller’s possession that are primarily
related to any of the assets and properties described in this Section 1.1,
including all land, title and contract files and operations, accounting,
environmental, production and Tax records with respect to such properties and
assets; provided, however, that with respect to any such files, records, maps
and information that contain any data or information included in or relating to
the Excluded Assets, Seller shall arrange, at Seller’s sole cost and expense, to
have such data or information redacted therefrom, and Buyer shall thereafter be
entitled to copies of, and the right to use, such files, records, maps and
information (the “Records”);

(i) all Imbalances (as defined in Section 2.2(a)(vi)), regardless of whether
attributable to periods on, before or after the Effective Time;

(j) all claims for refunds of, and any loss or credit carryovers or similar
items with respect to, any Production Taxes (as defined in Section 6.1(c))
attributable to any period from and after the Effective Time; and

(k) all trade credits, accounts, receivables, instruments, general intangibles
and other proceeds, benefits, income or revenues attributable to any of the
assets and properties described in this Section 1.1 (including from the sale of
any Conveyed Hydrocarbons) with respect to any period of time from and after the
Effective Time.

Section 1.2 Excluded Assets. Notwithstanding anything to the contrary set forth
herein, Seller shall reserve and retain, and Buyer shall have no interest or
rights in, to or under, any asset or property which is not specifically
described in Section 1.1, including, without limitation, the following
properties and assets (such properties and assets, the “Excluded Assets”):

(a) all trade credits, accounts, receivables, instruments, general intangibles,
and other proceeds, deposits, benefits, income or revenues attributable to the
Properties (including from the sale of any Hydrocarbons) with respect to any
period of time prior to the Effective Time;

(b) all rights and interests of Seller (or any of its affiliates) (i) under any
policy or agreement of insurance or indemnity (including all amounts due or
payable to Seller as adjustments to insurance premiums related to the
Properties), (ii) under any bond, (iii) to any insurance proceeds or award and
(iv) to any condemnation proceeds or awards to the extent relating to any
condemnation of the Properties prior to the Closing;

(c) all claims of Seller (or any of its affiliates) for refunds of, and any loss
or credit carryovers or similar items with respect to, (i) Production Taxes
attributable to any period of time prior to the Effective Time, (ii) Income
Taxes (as defined in Section 6.1(b)) or (iii) any Taxes (as defined in
Section 6.1(a)) attributable to the Excluded Assets;

(d) all of the Seller Marks (as defined in Section 9.4) and all of Seller’s
proprietary computer software, patents, trade secrets, copyrights and other
intellectual property;

 

3



--------------------------------------------------------------------------------

(e) any items described on Schedule 1.2(e) and all Retained Properties (as
defined in Section 5.3(c));

(f) all right, title and interest of Seller in the lands described on Schedule
1.2(f) and any and all real property and/or personal property located thereon or
used or held for use in connection therewith, including, without limitation, all
oil, gas and mineral interests and/or leasehold interests, all wells, and all
Hydrocarbons produced therefrom and/or attributable thereto (collectively, the
“Trust Properties”);

(g) all rights, titles and interests conveyed to Seller pursuant to (i) that
certain Conveyance of Term Interest in Grantor’s Royalty and Bonus, from Alan
Graves, as “Grantor,” to Seller, as “Grantee,” dated effective as of 12:01 a.m.,
July 1, 2012, and recorded in the Official Public Records of Loving County,
Texas as Instrument Number 2012-1055, and (ii) that certain Conveyance of Term
Interest in Grantor’s Royalty and Bonus, from Jane Wiggins, as “Grantor,” to
Seller, as “Grantee,” dated effective as of 12:01 a.m., July 1, 2012, and
recorded in the Official Public Records of Loving County, Texas as Instrument
Number 2012-1056;

(h) other than as provided in Section 4.3, all vehicles, drilling rigs,
computers and tools, whether owned or leased except for vehicles, computers and
personal tools designated by Seller for use by any employee of Seller (or its
affiliates) who accepts an offer of employment with Buyer as contemplated by
Section 4.3; provided that Seller may remove any proprietary or licensed
software or data from such equipment;

(i) the field offices located in Andrews County, Ector County and Midland
County, Texas more particularly described on Schedule 1.2(i), along with any and
all associated real or personal property;

(j) all contracts and agreements relating to swaps, futures and other similar
derivative-based transactions;

(k) all master services agreements (including any purchase orders and work
orders thereunder), field data collection agreements and similar contracts and
agreements for the supply of services or products both to the Properties and to
other properties, assets or businesses of Seller; provided, however, that Buyer
shall be subrogated to all warranties made thereunder with respect to goods and
services provided in connection with the operation of the Properties;

(l) all corporate, financial, Income Tax, legal (including all work product of,
and attorney-client communications with, Seller’s (or any of its affiliates’)
legal counsel other than title opinions related to the Properties) and other
business data and records of Seller that relate to Seller’s business generally
(or the business of any of Seller’s affiliates);

(m) all audit-related claims and audit-related obligations associated with the
Properties by or against Seller related to periods of time prior to the
Effective Time;

(n) all data and records relating to any sale of the Properties, including bids
received from, and records of negotiations with, any person other than Buyer and
any of its affiliates or representatives; and

 

4



--------------------------------------------------------------------------------

(o) all geophysical and other seismic and related technical data and information
(including interpretive data and information) owned or licensed by Seller (or
any of its affiliates), to the extent such data is not transferable or is
transferable only upon payment of a fee which Buyer has not separately agreed to
pay.

Notwithstanding the foregoing, the Excluded Assets shall not include (and the
Properties shall include) any claims, receivables, refunds, credits or other
rights of Seller or its affiliates directly relating to any Assumed Liability.

Section 1.3 Effective Time. The purchase by Buyer and the sale by Seller of the
Properties, as contemplated by this Agreement, shall be effective as of
January 1, 2013, at 12:01 a.m. Central time (the “Effective Time”).

Section 1.4 Assumed Liabilities. Without limiting Buyer’s rights to indemnity
under Article X, and Buyer’s remedies for Title Defects and Environmental
Defects pursuant to Article V, and excluding any Liabilities (as defined in
Section 10.1) for which Seller is required to indemnify Buyer pursuant to
Article X and any Liabilities with respect to which a Purchase Price adjustment
is made pursuant to Section 2.2, from and after the Closing, Buyer shall assume
and hereby agrees to fulfill, perform, pay and discharge (or cause to be
fulfilled, performed, paid and discharged) all Liabilities, whether known or
unknown, liquidated or contingent, to the extent arising from, based upon,
related to, or associated with, the Properties, regardless of whether such
Liabilities are deemed to have arisen or accrued or are attributable to periods
prior to, on or after the Effective Time (all such Liabilities, the “Assumed
Liabilities”).

ARTICLE II

PURCHASE PRICE

Section 2.1 Purchase Price; Escrow Amount.

(a) The aggregate purchase price for the sale and conveyance of the Properties
to Buyer shall be two billion, six hundred million dollars ($2,600,000,000),
payable via direct bank deposit or wire transfer of immediately available United
States dollars (the “Purchase Price”), subject to adjustment in accordance with
the provisions of Section 2.2.

(b) Buyer shall use commercially reasonable efforts to tender, on or before
December 21, 2012, and in any event shall tender, on or before December 24,
2012, to Wells Fargo Bank, N.A. (the “Escrow Agent”) by wire transfer of
immediately available funds an amount equal to two hundred fifty-five million
dollars ($255,000,000) (such amount being herein called the “Escrow Amount”) to
be held by the Escrow Agent pursuant to an escrow agreement, dated as of the
date the Escrow Amount is deposited, by and among Seller, Buyer, and the Escrow
Agent in substantially the form distributed to the Parties prior to the
Execution Date (the “Escrow Agreement”). The Escrow Amount shall be
non-refundable (except as provided in Sections 12.3(b) and (c)). If the Closing
occurs, the Escrow Amount (including any accrued interest) shall be applied
toward the Purchase Price at the Closing, as set forth in Article VIII and the
Parties shall jointly instruct the Escrow Agent to release the Escrow Amount to
Seller. If this Agreement is terminated prior to the Closing, then the Escrow
Amount (including any accrued interest) shall be released to Buyer or Seller in
accordance with Article XII.

 

5



--------------------------------------------------------------------------------

Section 2.2 Adjustments to Purchase Price. The Purchase Price shall be adjusted
as follows:

(a) The Purchase Price shall be adjusted upward by the following (without
duplication of any amounts):

(i) the amount of all costs and expenses (including rentals, royalties, Taxes
(other than Income Taxes), utilities, water and sewer charges, capital
expenditures, lease operating expenses and other items pre-paid by Seller), paid
by or on behalf of Seller (and not deducted or netted from the proceeds
described in Section 2.2(b)(i)) with respect to the Properties and attributable
to any period of time from and after the Effective Time (whether paid before or
after the Effective Time) in accordance with generally accepted accounting
principles other than costs incurred to complete and equip the Well identified
on Schedule 4.1(a), which costs shall be borne by Seller;

(ii) an amount equal to the value (determined using the price received for
January 2013 sales from the applicable Property less all applicable deductions)
of all Hydrocarbons existing in stock tanks above the tap as of the Effective
Time (any such Hydrocarbons, the “Stored Hydrocarbons”), less applicable
Production Taxes, royalty and other burdens payable on such Hydrocarbons as of
the Effective Time, to be based on gauge reports to the extent available or on
alternative methods to be agreed upon by the Parties;

(iii) subject to the Title Threshold and the Title Deductible, an amount equal
to the aggregate of the Title Benefit Amounts with respect to any Title Benefits
asserted by Seller pursuant to Section 5.4(a);

(iv) if such aggregate amount is positive, an amount equal to the aggregate of
all TD Purchase Price Adjustment Amounts, ED Purchase Price Adjustment Amounts
and RC Purchase Price Adjustment Amounts, determined in accordance with Sections
5.4(c), 5.6(c) and 5.10(c), respectively;

(v) an amount equal to all Production Taxes (not deducted or netted from the
proceeds described in Section 2.2(b)(i)) attributable to the Properties from and
after the Effective Time that are unpaid as of the Closing and that are
subsequently paid by Seller, which amount shall, where possible, be computed
based upon the Production Tax rates and values applicable to the taxable period
in question (or if unavailable, the Production Tax rate and values applicable to
the immediately preceding taxable period);

(vi) an amount equal to the product of the amount (measured in MMBtus) of any
Imbalance resulting from the Properties, in the aggregate, being underproduced
or from Seller, in the aggregate, having overdelivered Hydrocarbons from the
Properties, in each case, prior to the Effective Time times $3.00 per MMBtu. As
used herein, the term “Imbalance” means over-production or under-production or
over-deliveries or under-deliveries, as applicable, on account of any imbalance
at the wellhead between the amount of Hydrocarbons produced from a Well and
allocable to the interests of Seller therein and the shares of production from
the relevant Well that are actually taken by or delivered to or for the account
of Seller;

 

6



--------------------------------------------------------------------------------

(vii) for the period of time from the Effective Time until Closing, monthly
overhead for each producing Well for which Seller is the operator, calculated by
multiplying the product of Seller’s working interest in such Well by the
producing well monthly overhead rate; provided, however, if no operating
agreement applies, the producing well monthly overhead rate shall be one
thousand dollars ($1,000) per month;

(viii) any capital expenditures incurred by Seller with respect to completing
and equipping (and, in the case of the Parker Estate Section 20 Well, drilling)
the Wells listed on Schedule 2.2(a)(viii), whether attributable to periods
before or after the Effective Time; and

(ix) any other amount mutually agreed upon by Seller and Buyer or as otherwise
provided herein.

(b) The Purchase Price shall be adjusted downward by the following (without
duplication of any amounts):

(i) the amount of net proceeds (gross proceeds less amounts actually paid or
payable by (or on behalf of) Seller (or any of its affiliates) as royalties,
overriding royalties, and similar burdens on production, and Production Taxes)
received by Seller and derived from the sale of any of the Conveyed Hydrocarbons
or Stored Hydrocarbons and any other revenues received by Seller attributable to
the ownership or operation of the Properties from and after the Effective Time;

(ii) the amount of all unpaid costs and expenses (including rentals, Taxes
(other than Income Taxes), utilities, water and sewer charges, capital
expenditures, lease operating expenses, deposits (but only to the extent that
such deposits will not be returned to Buyer after the Closing) or other items)
with respect to the Properties and attributable to periods prior to the
Effective Time and that are subsequently paid by or on behalf of Buyer;

(iii) an amount equal to all Production Taxes attributable to the Properties
prior to the Effective Time that are unpaid as of the Closing and that are
subsequently paid by Buyer;

(iv) an amount equal to the sum of the Allocated Value of each Retained Property
(as defined in Section 5.3(c)) with respect to which a reduction of the Purchase
Price is permitted pursuant to Article V;

(v) if such aggregate amount is negative, an amount equal to the aggregate of
all TD Purchase Price Adjustment Amounts, ED Purchase Price Adjustment Amounts
and RC Purchase Price Adjustment Amounts, determined in accordance with Sections
5.4(c), 5.6(c) and 5.10(c), respectively;

(vi) an amount equal to the product of the amount (measured in MMBtus) of any
Imbalance resulting from the Properties, in the aggregate, being overproduced or
from Seller, in the aggregate, having underdelivered Hydrocarbons from the
Properties, in each case, prior to the Effective Time times $3.00 per MMBtu; and

(vii) any other amount mutually agreed upon by Seller and Buyer or as otherwise
provided herein.

 

7



--------------------------------------------------------------------------------

Section 2.3 Allocated Values.

(a) For purposes of this Agreement, with respect to each Listed Interest, the
term “Allocated Value” means the amount of the Purchase Price allocated to that
Listed Interest as set forth on Exhibit C under the column “Allocated Value”.
Seller and Buyer agree and stipulate that the Allocated Values set forth on
Exhibit C have been established for use where appropriate, including for Seller
to provide any required preferential purchase right notifications and in
calculating adjustments to the Purchase Price as provided herein. Any
adjustments to the Purchase Price (other than those made pursuant to Sections
2.2(a)(iii), 2.2(a)(iv), 2.2(b)(iv) and 2.2(b)(v), which shall be applied to the
Listed Interests with respect to which such adjustments relate) shall be applied
on a pro-rata basis to the amounts set forth on Exhibit C.

(b) For purposes of all federal, state and local Tax Returns (as defined in
Section 6.1(f)), including Internal Revenue Service Form 8594 filed under
section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder by the United States Department of the
Treasury (the “Treasury Regulations”) regulations thereunder, Seller and Buyer
agree that (i) the Purchase Price, as adjusted, and any liabilities assumed by
Buyer under this Agreement shall be allocated among the Properties consistent
with the Properties’ respective Allocated Values and (ii) neither Seller nor
Buyer nor their respective affiliates shall take positions inconsistent with
such Allocated Values in any audit or other proceedings with respect to any
Taxes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Seller. As used in this
Section 3.1, the term “Seller’s Knowledge” means the actual knowledge of those
persons within Seller’s organization with the following titles: “Director of
Land-Permian Basin,” “Vice President, Operations,” “Director, Marketing,” “Vice
President, Environmental, Health and Safety,” “Vice President, Tax,” “Vice
President, Accounting Operations” and “Office of General Counsel.” Seller
represents and warrants to Buyer that as of the Execution Date and as of the
Closing Date:

(a) Organization and Good Standing. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has full legal power to carry on its business as now conducted, is
authorized to hold title to the Properties and is in good standing and duly
qualified to conduct its business in Texas and New Mexico.

(b) Authorization. The execution, delivery and performance of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
have been duly and validly authorized pursuant to the governing documents of
Seller.

(c) Enforceability. This Agreement is the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability and to general equitable principles.
Neither the execution and delivery by Seller of this Agreement, nor the
consummation by Seller of the transactions contemplated by this Agreement, will
violate or be in conflict with: (i) the articles of incorporation, bylaws or
governing documents of Seller; (ii)

 

8



--------------------------------------------------------------------------------

any material provision of any agreement or instrument to which Seller is a party
or by which it, or the Properties, is bound, except: (A) the preferential rights
to purchase all or any portion of the Property that are set forth on
Schedule 3.1(j); (B) any required consents to transfer (including those set
forth on Schedule 3.1(j)); or (C) any other third-party approvals or consents
necessary with respect to the transactions contemplated herein; or (iii) any
material provision of any judgment, decree, order, statute, rule or regulation
applicable to Seller or any Property.

(d) Brokers’ Fees. Seller has not made any agreement with respect to any
broker’s or finder’s fees arising out of or in any way related to the
transactions contemplated by this Agreement for which Buyer will have any
liability.

(e) Litigation. Except as set out on Schedule 3.1(e), (i) there is no action,
suit or other legal proceeding pending against Seller with respect to the
Properties before any court, governmental authority or arbitrator, and
(ii) Seller has not received written notice of any action, suit or other legal
proceeding that has been threatened or is pending against Seller with respect to
the Properties before any court, governmental authority or arbitrator, and
(iii) there exist no unsatisfied judgments that would result in impairment or
loss of Seller’s interest in any part of the Properties.

(f) Taxes. Except as set out on Schedule 3.1(f), (i) all material Tax Returns
relating to the Properties that are required to be filed by Seller or any
affiliate of Seller have been timely filed, (ii) all Taxes shown as due on such
Tax Returns have been paid or provided for, except those being contested in good
faith, (iii) there are no material Tax liens (other than Permitted Encumbrances
(as defined in Section 5.3(b)) on any of the Properties, (iv) there is no claim
pending or threatened in writing by any taxing authority in connection with any
Tax related to the Properties, (v) none of the Properties is an interest in a
partnership for U.S. federal income tax purposes, (vi) to Seller’s Knowledge, no
written claim has been received by Seller from an authority in a jurisdiction
where neither Seller nor any of its affiliates file Tax Returns relating to the
Properties that Seller is or may be subject to taxation in that jurisdiction as
a result of holding the Properties, (vii) none of the Properties is “tax exempt
use property” within the meaning of Section 168(h) of the Code or “tax exempt
bond financed property” within the meaning of Section 168(g)(5) of the Code,
(viii) with respect to any Tax that could result in a lien or other claim
against any of the Properties or Buyer or its affiliates, (A) Seller has not
entered into any agreement or arrangement with any Tax authority that requires
Seller to take any action or to refrain from taking any action, (B) Seller is
not a party to any agreement with any Tax authority that would be terminated or
adversely affected as a result of the transactions contemplated by this
Agreement, (C) there is not in force any extension of time with respect to the
due date for the filing of any Tax Return relating to the Properties (other than
any Tax Return related to any Income Tax) of or with respect to Seller or any
waiver or agreement for any extension of time for the assessment or payment of
any Tax of or with respect to Seller and no request for any such waiver is
pending, and (D) Seller is not a party to or bound by any allocation, sharing or
indemnity agreements or arrangements, and (ix) neither Seller nor Seller’s owner
for tax purposes is a “foreign person” within the meaning of Section 1445 of the
Code, and Seller is an entity that is disregarded as separate from SandRidge
Holdings, Inc., a Delaware corporation (“SandRidge Holdings”), within the
meaning of Section 301.7701-3(a) of the Treasury Regulations.

 

9



--------------------------------------------------------------------------------

(g) Permits. Except as set out on Schedule 3.1(g), (i) Seller has obtained all
federal, state and local governmental licenses, permits, orders, exemptions,
variances, waivers, authorizations, certificates, consents, rights, privileges
and applications that are required for its ownership and operation of the
Properties (the “Governmental Authorizations”), (ii) Seller has not received any
written notice of and to Seller’s Knowledge there is no violation with respect
to any of the Permits that has not been (or will not be prior to Closing)
corrected or settled and (iii) Seller has not received written notice of any
proceeding that has been threatened or is pending that might result in the
modification, revocation, termination or suspension of any Permit.

(h) No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by, or threatened against Seller.

(i) Compliance with Law. Except as set out on Schedule 3.1(i), (i) Seller has
not received a written notice of a material violation of any statute, law,
ordinance, regulation, permit, rule or order of any federal, state or local
government or any other governmental authority, or any judgment, decree or order
of any court (collectively, “Laws”), in each case, that is applicable to the
Properties or operations on the Properties and that has not been (or will not be
prior to Closing) corrected or settled and (ii) to Seller’s Knowledge, the
Properties have at all times when owned by Seller been owned and operated in
material compliance with all applicable Laws. This Section 3.1(i) does not
relate in any way to the existence or status of any Permits, it being understood
and agreed that such matters are covered by and dealt with exclusively in
Section 3.1(g).

(j) Rights in Third Parties.

(i) Except as set out on Schedule 3.1(j), there are no preferential rights to
purchase that are applicable in connection with the transactions contemplated
hereby.

(ii) Except as set out on Schedule 3.1(j) and for the expiration or termination
of the applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), there are no required
consents to assign (other than consents from federal and state governments and
similar authorities that customarily are obtained following the closing of
transactions substantially similar to the transactions contemplated by this
Agreement) that are applicable in connection with the transactions contemplated
hereby.

(k) Imbalances. Schedule 3.1(k) sets out all Imbalances associated with the
Properties as of the Execution Date.

(l) Hydrocarbon Sales. Except as set forth on Exhibit A-3 and to the extent
cancelable without penalty or other material payment on not more than thirty
(30) days prior written notice, Seller is not obligated by virtue of (i) any
prepayment arrangement under any contract or agreement for the sale of
Hydrocarbons that contains a “take or pay provision”, (ii) a production payment
or (iii) any other arrangement, other than gas balancing arrangements, to
deliver Hydrocarbons produced from the Properties at some future time without
then or thereafter receiving full payment therefor.

(m) Condemnation. As of the Execution Date, Seller has not received any written
notice of any pending or threatened, and there is no actual taking (whether
permanent, temporary, whole or partial) of any portion of the Properties by
reason of, condemnation or the threat of condemnation.

 

10



--------------------------------------------------------------------------------

(n) Applicable Contracts. Except as set forth on Exhibit A-3, to Seller’s
Knowledge, there are no (A) contracts for the purchase, sale or exchange of
Hydrocarbons that are not cancelable by Seller without penalty or other material
payment on not more than thirty (30) days prior notice, (B) contracts for the
gathering, treatment, processing, handling, storage or transportation of
Hydrocarbons, (C) purchase agreements, farmin or farmout agreements, exploration
agreements, participation agreements, area of mutual interest agreements or
similar agreements, (D) partnership agreements, joint venture agreements or
similar agreements, (E) operating agreements, unit agreements or unit operating
agreements, or (F) contracts that can reasonably be expected to result in
aggregate receipts or payments by Seller (and its affiliates) of more than five
hundred thousand dollars ($500,000) (net to the interest of Seller) during the
current or any subsequent fiscal year of Seller, in each case, that will be
binding on Buyer or encumber or bind any of the Properties after the Closing.
Seller has made available to Buyer true, correct and complete copies of the
Applicable Contracts listed on Exhibit A-3 and all amendments thereto. To
Seller’s Knowledge, each Applicable Contract is in full force and effect and
enforceable against the other parties thereto in all material respects. Seller
is not in any default in any material respect under any of the Applicable
Contracts and to Seller’s Knowledge, no other party to any such Applicable
Contract is in default thereunder.

(o) Payout Balances. To Seller’s Knowledge, Schedule 3.1(o) contains a complete
and accurate list of the status of any “payout” balance, as of the Effective
Time, for each Well that is operated by Seller and that is subject to a
reversion or other adjustment at some level of cost recovery or payout (or
passage of time or other event other than termination of a Lease by its terms).

(p) Outstanding Capital Commitments. As of the Execution Date, there are no
outstanding commitments to make capital expenditures that are binding on the
Properties and which Seller reasonably anticipates will individually require
expenditures by the Buyer after Closing in excess of five hundred thousand
dollars ($500,000), other than those set forth on Schedule 2.2(a)(viii) or
Schedule 3.1(p).

(q) Royalties. Other than any third party funds held in suspense by Seller, to
Seller’s Knowledge, all royalties, overriding royalties, and similar burdens on
production due with respect to Seller’s interest in the Properties or
Hydrocarbons produced therefrom have been paid in full in accordance with all
applicable contracts, Laws, leases and other obligations.

Section 3.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller that as of the Execution Date and as of the Closing Date:

(a) Organization and Good Standing. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has full legal power to carry on its business as now conducted, is
authorized to hold title to the Properties and is in good standing and duly
qualified to conduct its business in Texas and New Mexico.

 

11



--------------------------------------------------------------------------------

(b) Authorization. The execution, delivery and performance of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby have
been duly and validly authorized pursuant to the governing documents of Buyer.

(c) Enforceability. This Agreement is the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability and to general equitable principles. Neither the execution
and delivery by Buyer of this Agreement, nor the consummation by Buyer of the
transactions contemplated by this Agreement, will violate, or be in conflict
with (i) the articles of incorporation, bylaws or governing documents of Buyer,
(ii) any provision of any agreement or instrument to which Buyer is a party or
by which it (or any of its properties) is bound or (iii) any judgment, decree,
order, statute, rule or regulation applicable to Buyer (or any of its
properties).

(d) Environmental Condition. Buyer agrees and acknowledges that the Properties
have been used for oil and gas drilling and production operations, related oil
field operations and possibly for the storage and disposal of deleterious
substances, and that the Properties may be contaminated with a variety of
harmful substances. Physical changes in or under the Properties or adjacent
lands may have occurred as a result of such uses. The Properties may contain
wells, sumps landfills, pits, ponds, tanks impoundments, foundations, pipelines
and other equipment whether or not of a similar nature, any of which may be
buried and contain deleterious substances, and the locations of which may not be
readily apparent by a physical inspection of the Property. In addition Buyer
acknowledges that some oil field production equipment may contain hazardous
materials, including asbestos and naturally occurring radioactive material
(“NORM”). In this regard, Buyer expressly understands that NORM in the form of
scale or in other forms may have become dislodged from the inside of wells,
materials and equipment and be located on the Properties. Buyer expressly
understands that special procedures may be required for the removal and disposal
of asbestos, NORM and other deleterious substances from the Properties where
they may be found. Buyer represents that, prior to the Closing, it will, and as
of the Closing, it has, satisfied itself as to the physical and environmental
condition of the Properties, both surface and subsurface, and their method of
operation, and in making the decision to enter in this Agreement and consummate
the transactions contemplated hereby, Buyer has relied solely on the basis of
its own independent investigation of the Properties, on the express
representations and warranties of Seller in Section 3.1, on the express terms
and conditions of this Agreement, and on the special warranty of title contained
in the Assignment.

(e) Independent Valuation. Buyer acknowledges and agrees that (i) it is
knowledgeable of the oil and gas business and of the usual and customary
practices of producers such as Seller, and (ii) it is sophisticated in the
evaluation, purchase, ownership, development, investment in and operation of oil
and gas properties and that in making its decision to enter into this Agreement
and to consummate the transactions contemplated herein, except to the extent of
Seller’s express representations and warranties in Section 3.1, the special
warranty of title contained in the Assignment and the other terms and conditions
of this Agreement, it has relied on its own independent investigation, review
and analysis of the Properties, which investigation, review and analysis was
done by Buyer and its own legal, tax, economic, environmental, geological and
geophysical, engineering and other advisors. In entering into this Agreement,
Buyer further acknowledges and agrees that it has relied solely upon the
aforementioned

 

12



--------------------------------------------------------------------------------

investigation, review and analysis and not on any factual representations or
opinions of Seller or any representatives, consultants or advisors engaged by or
otherwise purporting to represent Seller or any affiliate of Seller (except
specific representations and warranties of Seller set forth in Section 3.1, the
special warranty of title contained in the Assignment and the other terms and
conditions of this Agreement). Buyer hereby acknowledges and agrees that, other
than the express representations and warranties of Seller set forth in
Section 3.1 and the special warranty of title set forth in the Assignment, none
of Seller, any of its affiliates, or any of its or their representatives,
consultants or advisors make or have made any representation or warranty,
express, statutory or implied, at law or in equity, with respect to the
Properties, including as to the environmental or physical condition of and
contractual arrangements and other matters affecting the Properties. As of the
Execution Date, Buyer has no knowledge of any breach of any representation,
warranty or covenant of Seller set forth herein.

(f) Security Laws. Buyer is acquiring the Properties for its (and its
affiliates) own account and not with the intent to make a distribution within
the meaning of the Securities Act of 1933 (as amended, and together the rules
and regulations pertaining thereto, the “Securities Act”) or a distribution
thereof in violation of any other applicable securities Laws.

(g) Funds.

(i) Buyer has delivered to Seller a correct and complete copy of an executed
commitment letter dated as of the date hereof (including all exhibits, schedules
and annexes thereto, collectively, the “Debt Commitment Letter”) from the
financial institutions from time to time party thereto (including any affiliates
thereof, the “Debt Providers”) pursuant to which, and subject to the terms and
conditions therein, the Debt Providers have committed to provide or cause to be
provided the debt financing in the amounts set forth therein (collectively, the
“Debt Financing”).

(ii) As of the date hereof, the Debt Commitment Letter has not been amended or
modified in any respect, and none of the obligations and commitments contained
in such letter have been withdrawn or rescinded in any respect. Sheridan
Investment Partners II, L.P., Sheridan Production Partners II-A, L.P. and
Sheridan Production Partners II-M, L.P. (collectively, the “Financing
Affiliates” and each, a “Financing Affiliate”) have fully paid or have caused to
be fully paid any and all commitment fees or other fees in connection with the
Debt Commitment Letter that are payable on or prior to the date hereof. Assuming
the Debt Financing is funded in accordance with the Debt Commitment Letter, the
net cash proceeds contemplated by the Debt Commitment Letter and equity
contributions expected from the investors in certain affiliates of Buyer will,
together with available cash of Buyer and its affiliates, in the aggregate be
sufficient for Buyer to pay the Purchase Price and for the Financing Affiliates
to pay all fees, costs and expenses required to be paid in connection with the
Debt Financing (collectively, the “Required Amount”). Buyer believes that each
of the Financing Affiliates will be able to satisfy on a timely basis any term
or condition of closing to be satisfied by it contained in the Debt Commitment
Letter and that the Debt Financing will be made available on or prior to the
Closing Date.

 

13



--------------------------------------------------------------------------------

(iii) The Debt Commitment Letter is in full force and effect and is the valid,
binding and enforceable obligations of each of the Financing Affiliates and, to
the knowledge of Buyer, the other parties thereto, except as such enforceability
may be (A) limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws of general application
relating to or affecting creditors’ rights generally and (B) subject to general
equitable principles (whether considered in a proceeding in equity or at law).
As of the date of this Agreement, no event has occurred which, with or without
notice, lapse of time or both, would or would reasonably be expected to
constitute a default or breach on the part of any Financing Affiliate or, to the
knowledge of Buyer, any other parties thereto, under the Debt Commitment Letter.
As of the date of this Agreement, neither Buyer nor any Financing Affiliate is
aware of any fact, occurrence or condition that makes any of the assumptions or
statements set forth in the Debt Commitment Letter inaccurate in any material
respect or that would cause any of the commitments provided in the Debt
Commitment Letter to be terminated or ineffective or any of the conditions
precedent set forth therein not to be met. The Debt Commitment Letter contains
all of the conditions precedent to the obligations of the parties thereunder to
make the Debt Financing available to each of the Financing Affiliates on the
terms therein, and there are no other conditions related to the funding of the
full amount of the Debt Financing. There are no side letters or other contracts,
arrangements or understandings to which Buyer or any of its subsidiaries or the
Financing Affiliates are a party related to the funding of the full amount of
the Debt Financing (other than the Debt Commitment Letter), except for any
customary fee, fee credit and engagement letters (in each case, which shall not
reduce, or contemplate the reduction of, the full amount of the Debt Financing).
Except as set forth in the Debt Commitment Letter, there are no contingencies
that would permit the Debt Providers to reduce the total amount of the Debt
Financing. Buyer has taken all actions required to cause the Debt Commitment
Letters to be effective.

(iv) Concurrently with the execution of this Agreement, Buyer has delivered to
Seller Guaranty Agreements from each of Sheridan Production Partners II-A, L.P.,
Sheridan Production Partners II-M, L.P., and Sheridan Production Partners II-B,
L.P. (collectively, the “Guaranties”). The Guaranties are legal, valid, binding
and in full force and effect, and no event has occurred that would reasonably be
expected to result in a breach of, or a default under, the Guaranties.

(v) In no event shall the receipt or availability of any funds or financing
(including for the avoidance of doubt, the Debt Financing) by Buyer or any of
its affiliates, including the Financing Affiliates, be a condition to any of
Buyer’s obligations hereunder.

(h) Brokers’ Fees. Buyer has not made any agreement with respect to any broker’s
or finder’s fees arising out of or in any way related to the transactions
contemplated by this Agreement for which Seller will have any liability.

(i) Litigation. No suit, action or other proceeding has been threatened or is
pending against Buyer before any court, governmental authority or arbitrator and
there exist no unsatisfied judgments, any of which might result in Buyer’s
inability to consummate the transactions contemplated hereby.

(j) Governmental Authorizations. At the Closing, Buyer or its affiliated
operating company will have all governmental licenses, authorizations, consents
and approvals required for the ownership and operation of the Properties, other
than governmental approvals customarily obtained following the consummation of
transactions substantially similar to the transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

Section 3.3 Survival of Representations and Warranties.

(a) Other than the representations and warranties made by Seller in Sections
3.1(a), 3.1(b), 3.1(c), 3.1(d), 3.1(f) and 3.1(h), each of which shall survive
the Closing until the end of the statute of limitations applicable thereto (the
“SOL Survival Period”) (with the exception of Section 3.1(f)(ix), which shall
not survive the Closing) and thereafter be of no force or effect, the
representations and warranties made by Seller in Section 3.1 shall survive the
Closing for a period of six (6) months (the “6 Month Survival Period”) and
thereafter shall be of no force or effect. Any claim for any breach of any
representation and warranty made by Seller in Section 3.1 must be brought on or
prior to the end of the Survival Period. As used herein with respect to any
representation and warranty made by Seller in Section 3.1, the term “Survival
Period” refers to the SOL Survival Period or the 6 Month Survival Period,
whichever is applicable to such representation and warranty.

(b) All representations and warranties made by Buyer in Section 3.2 shall
survive the Closing indefinitely.

(c) All other indemnities, covenants and agreements contained in this Agreement
shall survive the Closing in accordance with their terms. Except for the special
warranty of title made by Seller in the Assignment, the Parties have made no
representations or warranties other than those expressly set forth in this
Agreement.

Section 3.4 Waiver of Representations and Warranties. The express
representations and warranties of Seller contained in this Article III and the
special warranty of title contained in the Assignment, are exclusive and are in
lieu of, and Seller expressly disclaims and negates and Buyer hereby waives, any
representation or warranty, express, statutory, implied, or otherwise, including
with respect to: (a) the quality, accuracy, completeness or materiality of the
data, information and materials furnished (whether electronically, orally, by
video, in writing, in any data room or by any other medium) at any time to
Buyer, its officers, agents, employees and affiliates in connection with Buyer’s
investigation of the Properties and Assumed Liabilities and the transactions
contemplated hereby (including with respect to title, costs, expenses, revenues,
accounts receivable and accounts payable associated with the Properties, the
financial viability or productivity of the Properties, the environmental or
physical condition of the Properties and federal, state, local or tribal income
or other Tax consequences associated with the Properties); (b) title; (c) the
quality, quantity or volume of the reserves, if any, of the Hydrocarbons in or
under the Properties, both surface and subsurface; (d) compliance with
applicable Laws (including Environmental Laws); (e) the environmental condition
of the Properties; (f) absence of defects (latent or patent), safety and state
of repair; (g) any rights of Buyer and/or its affiliates under applicable Laws
to claim diminution of consideration or return of the Purchase Price; (h) any
warranty of freedom from patent, copyright or trademark infringement; and
(i) production rates, recompletion opportunities, decline rates and gas
balancing information. Seller does not make or provide, and Buyer hereby waives,
any warranty or representation, express or implied, as to the quality,
merchantability, fitness

 

15



--------------------------------------------------------------------------------

for a particular purpose, or of conformity to models or samples of materials.
Except for the special warranty of title set forth in the Assignment, at the
Closing, the Properties are sold, and Buyer accepts the Properties “AS IS, WHERE
IS AND WITH ALL FAULTS”. Except for the special warranty of title set forth in
the Assignment and for the representations and warranties expressly made by
Seller in any certificate delivered by it to Buyer at Closing pursuant to
Section 8.2(b)(ii) and Buyer’s rights to any indemnity for a breach thereof at
Closing, there are no representations or warranties that extend beyond the face
of this Agreement as provided in (and subject to the terms and conditions of)
Article X.

ARTICLE IV

COVENANTS

Section 4.1 Conduct of Business. From and after the Execution Date until the
earlier of the Closing and the termination of this Agreement in accordance with
Article XII (the “Interim Period”), except as expressly provided in this
Agreement or as consented to in writing by Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed), Seller shall, to the extent
reasonably within Seller’s control:

(a) cause the Properties to be maintained and operated in a manner consistent
with the manner of maintenance and operations prior to the Execution Date,
provided, that Seller shall not be obligated to complete, recomplete, rework,
plug or abandon any of the Wells or drill any additional wells; provided,
further, that Seller agrees to use commercially reasonable efforts to timely
complete and equip the Wells identified on Schedule 2.2(a)(viii) (other than
with respect to the Parker Estate Section 20 Well identified on Schedule
2.2(a)(viii), which Well Seller will drill, complete and equip with a spud date
no later than February 20, 2013) and Schedule 4.1(a) in a manner consistent with
prudent operating standards and further agrees to continue ordinary course well
repair with respect to the Properties subject to criteria to be established by
Buyer (which criteria shall not create substantial work above and beyond the
well repair work that would have been required under Seller’s criteria prior to
the Execution Date);

(b) except for the transactions described on Schedule 4.1(b), refrain from
taking any action to sell, transfer, farmout, dispose of, distribute, mortgage,
encumber, pledge or enter into any agreement or arrangement for the sale,
disposition, distribution, mortgage, encumbrance or pledge of, any of the
Properties, other than any encumbrances of the foregoing type that would be
Permitted Encumbrances and dispositions of the Conveyed Hydrocarbons that are
produced from the Properties in the course of normal operations or the ordinary
course of Seller’s business;

(c) maintain insurance coverage on the Properties presently furnished by third
parties that are not affiliates of Seller in the amounts and of the types
presently in force (if any);

(d) except as permitted by Sections 4.1(a) and 4.1(b), refrain from entering
into any transaction, the effect of which would be to cause Seller’s net revenue
interest with respect to the production of Hydrocarbons from any Listed Interest
within the Productive Depths to be less than, or Seller’s working interest with
respect to the production of Hydrocarbons from any Listed Interest within the
Productive Depths to be more than, that shown in Exhibit C for such Listed
Interest. For the purposes of this Agreement, “Productive Depths” means, with
respect to any Well, the depths of the existing perforations at which such Well
is currently producing Hydrocarbons, and with respect to any Drilling Location,
the formations identified on Exhibit C for such Drilling Location;

 

16



--------------------------------------------------------------------------------

(e) except for (i) emergencies, or (ii) operations contemplated on
Schedule 2.2(a)(viii) or Schedule 3.1(p), not enter into any contract or
commitment or assume or incur any obligation with respect to the Properties’
normal operations involving expenditures in excess of five hundred thousand
dollars ($500,000);

(f) except as may be required to deliver the Seller Deliverables described in
Section 8.2(b)(iii), not relinquish voluntarily its position as operator with
respect to any Property;

(g) pay, as they become due, all expenses related to the Properties, as would be
paid by a reasonably prudent lessee or operator;

(h) notify Buyer of any election that Seller is required to make under any
Applicable Contract, specifying the nature and time period associated with such
election, and make its election in accordance with Buyer’s written instructions;
provided, that, if Buyer does not respond to Seller within sufficient time to
enable Seller to timely make such election, then Seller shall make such election
as would a reasonably prudent lessee or operator; and

(i) notify Buyer, in a timely manner, of any Lease expirations or continuous
drilling or operations obligations of which Seller is aware that would result in
any termination or expiration of any interest in the Properties prior to the
Closing Date and, if requested by Buyer, provide reasonable assistance with
respect to efforts to extend any such Leases or undertake operations requested
by Buyer, at Buyer’s sole expense, intended to satisfy any continuous drilling
or operations requirement;

provided, however, that, notwithstanding the foregoing, Buyer acknowledges and
agrees that any acts or omissions of the other working interest owners (and
operators) of the Properties that Seller does not have any contractual right to
control shall not constitute a breach of this Section 4.1.

Seller further agrees to cooperate with Buyer in good faith, including through
the provision of such data and other information as reasonably requested by
Buyer, to allow Buyer to assume physical operation of the Properties on the
Closing Date and to assume responsibility for the Services (as defined in the
Transition Agreement) as soon as practicable on or after the Closing Date.

Section 4.2 Bonds and Other Credit Support. Buyer acknowledges that various
bonds, letters of credit, guarantees and/or cash deposits (collectively,
“Security Arrangements”) have been provided by Seller and/or its affiliates to
secure the payment and performance of obligations related to the Properties,
including those set forth on Schedule 4.2. To the extent Seller and/or any of
its affiliates has any obligations pursuant to any such Security Arrangement or
has any property that secures the repayment of any amounts advanced pursuant to
any such Security Arrangement (collectively, the “Seller Obligations”), Buyer
shall take such actions, during the Interim Period, as are necessary to cause
the Seller Obligations arising under the Security Arrangements set forth on
Schedule 4.2 (and such Security Arrangements) to be

 

17



--------------------------------------------------------------------------------

released and terminated concurrent with the Closing. As to those Security
Arrangements not listed on Schedule 4.2, Buyer shall take such actions as are
necessary to cause the Seller Obligations arising under such Security
Arrangements (and such Security Arrangements) to be released and terminated
within thirty (30) days following Seller’s notifying Buyer (or if earlier,
Buyer’s otherwise becoming aware) of such Security Arrangement, and Buyer shall
reimburse Seller, within ten (10) days following Seller’s demand therefor, the
aggregate amount of any Seller Obligations that are paid or performed by Seller
under such Security Arrangements following the Closing.

Section 4.3 No Solicitation of Seller Employees. Except with respect to the
persons set forth on Schedule 4.3 (the “Available Personnel”), from and after
the Execution Date until one (1) year after the Closing, Buyer shall not, and
shall cause its affiliates not to, directly or indirectly, solicit in any manner
for employment or hire any employee of Seller or any affiliate of Seller,
without Seller’s prior written consent; provided, however, that the foregoing
restriction shall not apply to the hiring of any person who (a) responds to any
general solicitation that consists of advertising in the media or (b) contacts
Buyer (or any of its affiliates) on his own initiative. If, prior to Closing,
Buyer has made an offer of employment to any person included in the Available
Personnel and such person has accepted such offer, then, at Closing, Seller
shall transfer to Buyer any Seller-issued vehicle, computer and personal tools
which Seller has designated for such person’s use as an employee of Seller,
provided that Seller may remove any proprietary or licensed software or data
from such equipment to be transferred. From and after Closing, Buyer and Seller
shall cooperate in good faith with respect to employee matters relating to the
Available Personnel with the intent that any applicable members of the Available
Personnel who have been offered, and have accepted, employment with Buyer will
transition to Buyer’s employ on the Closing Date.

Section 4.4 Reports. Seller and Buyer agree to cooperate with each other in
connection with the preparation by such Parties of any report to any federal,
state or local governmental authorities that are required of such Parties as the
result of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.

Section 4.5 Efforts. Each Party will use commercially reasonable efforts to
take, or to cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations to
cause the conditions to closing set forth in Article XII to be satisfied and to
consummate and make effective the transactions contemplated by this Agreement,
including (a) cooperation in determining whether any action by or in respect of,
or filing with, any governmental body, agency or other official authority is
required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the transactions contemplated hereby; (b) cooperation in seeking
and obtaining any such actions, consents, approvals, or waivers; and (c) the
execution of any additional instruments necessary to consummate the transactions
contemplated hereby.

 

18



--------------------------------------------------------------------------------

Section 4.6 HSR Act.

(a) Each of Buyer and Seller shall make an appropriate filing of a Notification
and Report Form pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement as promptly as practicable and in any event
within ten (10) Business Days of the date of this Agreement, shall request early
termination thereof, and shall supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and take all other actions necessary to cause the expiration or termination
of the applicable waiting periods under the HSR Act as soon as practicable.
Buyer shall pay the filing fees relating to any filings made pursuant to the HSR
Act in connection with the transactions contemplated by this Agreement.

(b) Each of Buyer and Seller shall furnish the other Party with such information
and reasonable assistance as such other Party may reasonably request in
connection with its preparation of any filings under the HSR Act; provided,
however, that if any applicable Law would prevent a Party from disclosing such
information to the other Party, then such information may be disclosed to such
Party’s counsel.

(c) Each of Buyer and Seller shall use its commercially reasonable efforts to
avoid the entry of, or to have vacated or terminated, any judgment, order,
decree, ruling or injunction that would restrain, prevent or delay the
consummation of the transactions contemplated by this Agreement. Furthermore, if
any governmental authority shall have issued any judgment, order, decree, ruling
or injunction, or taken any other action, that would have the effect of
restraining, enjoining or otherwise prohibiting, preventing or delaying the
consummation of the transactions contemplated by this Agreement, each of Buyer
and Seller shall use its commercially reasonable efforts to have such judgment,
order, decree, ruling or injunction or other action declared ineffective as soon
as practicable.

(d) Buyer and Seller shall promptly notify each other of any communication
concerning this Agreement or the transactions contemplated by this Agreement
from any governmental authority and, subject to applicable Law, permit the other
Party to review in advance any proposed communication to any governmental
authority concerning this Agreement or the transactions contemplated by this
Agreement. In addition, Buyer and Seller shall not agree to participate in any
substantive meeting or discussion with any governmental authority in respect of
any filing, investigation or another inquiry concerning this Agreement or the
transactions contemplated by this Agreement, or enter into any agreements with
any governmental authority, including, without limitation, extending any
antitrust waiting periods, unless it consults with the other Party in advance
and, to the extent permitted by such governmental authority, gives the other
Party the opportunity to attend and participate thereat. Buyer and Seller shall
furnish counsel to the other Party with copies of all correspondence, filings
and communications (and memoranda setting forth the substance thereof) between
them and their affiliates and their respective representatives, on the one hand,
and any governmental authorities or members of their respective staffs, on the
other hand, relating to this Agreement or the transactions contemplated by this
Agreement.

(e) Notwithstanding the foregoing, nothing contained in this Agreement shall be
construed so as to require Buyer or Seller, or any of their respective
affiliates, without its written consent, to sell, license, dispose of, hold
separate or operate in any specified manner any assets or businesses of Buyer or
Seller (or to require Buyer or Seller or any of their respective affiliates to
agree to any of the foregoing). The obligations of each Party under this
Section 4.6 to use commercially reasonable efforts with respect to antitrust
matters shall be limited to compliance with the reporting provisions of the HSR
Act and with its obligations under this Section 4.6.

 

19



--------------------------------------------------------------------------------

Section 4.7 Financing.

(a) Buyer shall use commercially reasonable efforts to, and shall cause its
Financing Affiliates to use commercially reasonable efforts to, take all actions
and to do or cause to be done all things necessary, proper or advisable to
obtain the proceeds of the Debt Financing on the terms and conditions described
in the Debt Commitment Letter (provided, that the Financing Affiliates may
(i) amend the Debt Commitment Letter to add lenders, lead arrangers,
bookrunners, syndication agents or similar entities who had not executed the
Debt Commitment Letter as of the date of this Agreement so long as the addition
of such additional parties would not reasonably be expected to materially delay
or prevent the Closing or (ii) otherwise replace or amend the Debt Commitment
Letter so long as such action would not reasonably be expected to delay or
prevent the Closing and the terms are not materially less beneficial to Buyer,
with respect to conditionality, than those in the Debt Commitment Letter as in
effect on the date of this Agreement). Buyer shall not permit any amendment or
modification to be made to, or any waiver of any provision under, the Debt
Commitment Letter without the prior written consent of Sellers if such
amendment, supplement, modification or waiver:

(i) reduces the aggregate amount of the Debt Financing (including by increasing
the amount of fees to be paid or original issue discount as compared to such
fees and original issue discount contemplated by the Debt Commitment Letter and
related fee letters in effect on the date hereof unless the Debt Financing is
increased by such amount) to an amount which, together with available equity, is
less than required for Buyer to be able to consummate the Closing on the Closing
Date;

(ii) (A) imposes new or additional conditions or (B) otherwise adversely
expands, amends or modifies any of the conditions precedent to the Debt
Financing, or otherwise expands, amends or modifies any other provision of the
Debt Commitment Letter, in the case of clause (B), in a manner that would
reasonably be expected to prevent or materially delay the ability of Buyer to
consummate the Closing on the Closing Date; or

(iii) would otherwise materially adversely impact the ability of Buyer to
enforce its rights against other parties to the Debt Commitment Letter or
otherwise to timely consummate the transactions contemplated by this Agreement.

Buyer shall promptly deliver to Seller copies of any such amendment,
modification, waiver or replacement. For purposes of this Agreement, references
to “Debt Financing,” shall include the financing contemplated by the Debt
Commitment Letter as permitted to be amended, modified or replaced by this
Section 4.7(a) or 4.7(c) and references to “Debt Commitment Letter” shall
include such documents as permitted to be amended, modified or replaced by this
Section 4.7(a) or 4.7(c).

(b) Buyer shall use commercially reasonable efforts to:

(i) maintain in effect the Debt Commitment Letter;

 

20



--------------------------------------------------------------------------------

(ii) negotiate and enter into definitive agreements with respect to the Debt
Financing on the terms and conditions contained in the Debt Commitment Letter
(including the “flex” provisions contained in any related fee letter) or on
other terms in the aggregate materially no less favorable to Buyer, as to
conditionality, than the terms and conditions in the Debt Commitment Letter;
provided, that in no event shall any such definitive agreement contain terms
(other than those included in the Debt Commitment Letter) that would reasonably
be expected to prevent or materially delay the Closing;

(iii) satisfy (or, if deemed advisable by Buyer, seek the waiver of) on a timely
basis all conditions applicable to Buyer that are within its control as set
forth in the Debt Commitment Letter and to comply with all of its material
obligations pursuant to the Debt Commitment Letter;

(iv) upon satisfaction of such conditions, cause the funding of the Debt
Financing at or prior to Closing;

(v) enforce all of its rights under the Debt Commitment Letter (provided that
Buyer shall not be obligated to institute litigation in respect thereof);
provided that all of the conditions to Buyer’s obligations under Section 7.2
(except those to be satisfied at the Closing) have been satisfied or waived; and

(vi) give Seller prompt notice of any material breach by any party to the Debt
Commitment Letter of which Buyer has become aware or any termination of the Debt
Commitment Letter. Without limiting the foregoing, Buyer agrees to notify Seller
promptly if at any time Debt Provider notifies Buyer that such Debt Provider no
longer intends to provide financing on the terms set forth therein.

Notwithstanding anything to the contrary in this Agreement, nothing contained in
this Section 4.7(b) shall require, and in no event shall the commercially
reasonable efforts of Buyer be deemed or construed to require, Buyer or any
Affiliate thereof to pay any material fees in excess of those contemplated by
the Debt Commitment Letter (including pursuant to the “flex” provisions
contained in any fee letter relating to the Debt Financing).

(c) If any portion of the Debt Financing becomes unavailable on the terms and
conditions contemplated in the Debt Commitment Letter or the Debt Commitment
Letter is terminated or modified in a manner materially adverse to Buyer for any
reason, Buyer shall promptly notify Seller in writing and shall use its
commercially reasonable efforts to arrange to obtain alternative financing from
alternative sources for such portion as promptly as practicable following such
event on terms no less favorable to Buyer in any material respect as those
contained in the Debt Commitment Letter and in an amount sufficient to fund the
Required Amount (the “Alternate Financing”) and, if obtained, will provide
Seller with a copy of, a new financing commitment that provides for at least the
same amount of financing as provided under the Debt Commitment Letter originally
issued, to the extent needed to fund the Required Amount, and on terms and
conditions (including all terms, termination rights, flex provisions and funding
conditions) no less favorable in any material respect to Buyer than those
included in the Debt Commitment Letter (an “Alternate Debt Commitment Letter”).
Buyer shall use its commercially reasonable efforts to take, or cause to be
taken, all actions and things necessary,

 

21



--------------------------------------------------------------------------------

proper or advisable to arrange promptly and consummate the Alternate Financing
on the terms and conditions described in any Alternate Debt Commitment Letter,
including by complying with its obligations under clause (b) above as though the
references therein to Debt Commitment Letter and Debt Financing were instead
references to the Alternate Financing and the Alternate Debt Commitment Letter.

For the avoidance of doubt, in the event that (i) all or any portion of the Debt
Financing contemplated to be raised under the Debt Commitment Letter has not
been consummated and (ii) the conditions set forth in Article VII have been
satisfied or waived (and which are, to the extent not satisfied or waived, at
the time of the termination of this Agreement, capable of being satisfied if the
Closing were to occur at such time) and (iii) all of the conditions set forth in
the Debt Commitment Letter have been satisfied or waived (other than those
conditions which by their nature are to be satisfied at Closing, but subject to
the satisfaction of those conditions), Buyer shall use commercially reasonable
efforts to cause the proceeds of the facility contemplated by the Debt
Commitment Letter to be used to cause the Closing to occur in accordance with
the terms and conditions hereunder.

Section 4.8 Gathering System. The Parties acknowledge that, as of the Execution
Date, (i) there is a common system that gathers oil, gas and water produced from
the Trust Properties and that portion of the Properties included in the
Fuhrman-Mascho Unit (the “Common Gathering System”), and (ii) Seller, at its
sole cost and expense, is in the process of performing the work described on
Exhibit I attached hereto so that the Common Gathering System will be segregated
into (a) a separate system that will serve the Properties and be included in the
Properties, and (b) a separate system that will serve the Trust Properties and
not be included in the Properties (collectively, the “Gathering System
Project”), completion of which may extend beyond the Closing Date. Seller agrees
to diligently pursue completion of the Gathering System Project. Until the
Gathering System Project becomes operational, the Parties agree that Seller will
continue to allocate production of oil, gas and water from the wells using the
Common Gathering System in accordance with Seller’s monthly production well
allocation methodology in effect at the Effective Time.

ARTICLE V

EXAMINATION OF TITLE AND PROPERTIES

Section 5.1 Access.

(a) From and after the Execution Date, until 5:00 p.m. Central time on
February 19, 2013 (the “Defect Deadline”), Seller shall give Buyer (and any of
its officers, employees, agents, accountants, attorneys, investment bankers,
landmen, consultants or other designated representatives (collectively, “Buyer’s
Representatives”)) reasonable access to the Properties (including the Records)
in Seller’s possession, solely for the purpose of Buyer’s due diligence
investigation of the Properties, but only to the extent that Seller may do so
without violating any confidentiality or other obligations to any third party
and only to the extent that Seller has the authority to grant such access
without breaching any obligation or restriction binding on Seller (or any of its
affiliates). Such access by Buyer shall be limited to Seller’s normal business
hours, and any weekends and after hours requested by Buyer that can be
reasonably accommodated by Seller, and Buyer’s investigation shall be conducted
in a manner that minimizes interference with the operation of the Properties.

 

22



--------------------------------------------------------------------------------

(b) Buyer acknowledges that the permission of the operator (if other than
Seller) or another third person may be required before Buyer will be able to
inspect portions of the Properties and that such permission must be obtained
prior to the inspection of such portions. Seller shall use commercially
reasonable efforts to obtain such permission for Buyer upon Buyer’s request. All
inspections pursuant to this Section 5.1 shall be conducted at Buyer’s sole
cost, risk and expense, and any conclusions made from any such investigation
done by Buyer or any of Buyer’s Representatives shall result from Buyer’s own
independent review and judgment. Buyer agrees to comply with (and to cause
Buyer’s Representatives to comply with) the rules, regulations and instructions
issued by Seller or any operator of the Properties regarding the actions of
Buyer (and Buyer’s Representatives) in conducting any inspection pursuant to
this Section 5.1.

Section 5.2 Environmental Property Inspection.

(a) From and after the Execution Date, until the Defect Deadline, Seller shall
permit Buyer and Buyer’s Representatives, at Buyer’s sole risk, cost and
expense, reasonable access to the Properties operated by Seller (or any of its
affiliates) to conduct field inspections for purposes of Buyer’s due diligence
investigation of environmental matters relating to the Properties (“Buyer’s
Environmental Review”). In connection with the granting of such access, Buyer
agrees that Buyer shall be liable to Seller for any and all damage to the
Properties arising out of or relating to Buyer’s (or Buyer’s Representatives’)
inspection and access to the Properties. Buyer shall, and shall cause Buyer’s
Representatives to, abide by Seller’s (or any of its affiliates’) safety rules,
regulations and operating policies of which they are informed while conducting
Buyer’s Environmental Review. The scope of work comprising Buyer’s Environmental
Review shall be limited to “Phase 1 Activities”, which include a review of the
records maintained by governmental authorities, a pre-inspection questionnaire,
site visits to perform a visual inspection and interviews with Seller’s
personnel having responsibility for environmental compliance matters with
respect to the Properties, but do not include any sampling or similar invasive
activities. Buyer shall (i) consult with Seller before conducting any work
comprising Buyer’s Environmental Review, (ii) perform all such work in a safe
and workmanlike manner and so as to not unreasonably interfere with Seller’s (or
any of its affiliates’) operations, and (iii) comply with all applicable Laws
and customary industry practices. Seller shall have the right to have one or
more representatives accompany Buyer at all times during Buyer’s Environmental
Review, and Buyer shall give Seller at least forty-eight (48) hours’ notice
prior to any visits by it (or any of its representatives) to the Properties. The
Parties agree that all information discovered during Buyer’s Environmental
Review shall be governed by the terms of the Confidentiality Agreement.

(b) BUYER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNIFIED
PARTIES, FROM AND AGAINST ANY AND ALL LIABILITIES ARISING OUT OF, RESULTING
FROM, BASED ON, ASSOCIATED WITH, OR RELATING TO, IN ANY WAY, THE ACCESS AFFORDED
TO BUYER PURSUANT TO THIS ARTICLE V, REGARDLESS OF WHETHER SUCH LIABILITIES
ARISE OUT OF OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE,
CONCURRENT

 

23



--------------------------------------------------------------------------------

OR COMPARATIVE NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR
VIOLATION OF LAW OF OR BY ANY OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY
LIABILITIES TO THE EXTENT RESULTING FROM THE WILLFUL MISCONDUCT OF ANY OF THE
SELLER INDEMNIFIED PARTIES. THE FOREGOING INDEMNITY SHALL CONTINUE IN FULL FORCE
AND EFFECT NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT.

Section 5.3 Certain Definitions.

(a) As used herein, the term “Defensible Title” means title of Seller to the
Properties that, except for and subject to the Permitted Encumbrances:

(i) with respect to any Well or drilling location (a “Drilling Location”) set
forth on Exhibit C (each such Well or Drilling Location, a “Listed Interest”),
entitles Seller to receive a fractional decimal interest of not less than the
net revenue interest set forth on Exhibit C for such Listed Interest, with
respect to the production of Hydrocarbons therefrom from the Productive Depths
throughout the duration of the productive life of such Listed Interest, except
for (A) changes or adjustments that result from any Imbalances, (B) decreases in
connection with operations from and after the Execution Date in which Seller may
be a non-consenting co-owner, (C) decreases resulting from the establishment or
amendment of pools or units from and after the Execution Date, and (D) decreases
otherwise shown on Exhibit C (including decreases upon the occurrence of a
payout event);

(ii) with respect to any Listed Interest, obligates Seller to bear a fractional
decimal interest of not more than the working interest set forth on Exhibit C
for such Listed Interest (unless such increase in the working interest is
accompanied by a proportionate increase in the net revenue interest for such
Listed Interest set forth on Exhibit C), with respect to the production of
Hydrocarbons from such Listed Interest from the Productive Depths, without
increase throughout the productive life of such Listed Interest, except for
(A) increases resulting from contribution requirements with respect to defaults
by co-owners under the applicable operating agreement; and (B) increases
otherwise shown on Exhibit C; or

(iii) is free and clear of all outstanding mortgages, deeds of trust or other
liens or encumbrances, or other adverse claims or imperfections in title.

(b) As used herein, the term “Title Defect” means any matter, other than a
Permitted Encumbrance, which, as of the Effective Time, causes Seller to have
less than Defensible Title; provided, however, that the following shall not
constitute Title Defects: (1) defects based solely on the absence of a document
from Seller’s files if such document is recorded in the real property records in
the county in which the affected Property is located, (2) defects arising out of
lack of corporate or other entity authorization or defects in the execution,
delivery, acknowledgment, or approval of any instrument, unless Buyer provides
affirmative evidence that the instrument was not authorized, validly executed or
delivered, (3) defects or irregularities in the chain of title consisting of the
failure to recite marital status in documents or omissions of heirship
proceedings, unless Buyer provides affirmative evidence that such circumstance
could reasonably be expected to result in another Person’s superior claim of
title, (4) defects arising

 

24



--------------------------------------------------------------------------------

from any change in applicable Law after the Effective Time, (5) defects that
have been cured by applicable Laws of limitation or prescription, including
adverse possession and the doctrine of laches, (6) defects arising from prior
oil and gas leases relating to the Leases that are not surrendered of record,
unless Buyer provides affirmative evidence that any such Lease is still valid,
(7) with respect to any Subject Oil and Gas Interest on which is located a Well
that has been producing and in a “pay” status (other than interruptions in the
ordinary course of business arising from the transfer in ownership thereof)
since January 1, 2003, defects based on alleged gaps in production from such
Well that occurred prior to January 1, 2003, unless Buyer provides affirmative
evidence that the lessor under the applicable Lease has made a written claim
that such Lease is no longer valid, and (8) defects arising solely out of a lack
of survey, unless a survey is expressly required by applicable law.

(c) As used herein, the term “Permitted Encumbrances” means:

(i) all lessors’ royalties, overriding royalties, non-participating royalties,
payments out of production, reversionary interests, convertible interests, net
profits interests and similar burdens upon, measured by, or payable out of
production, or otherwise affecting Seller’s net revenue interest in any Listed
Interest, if the net cumulative effect of such burdens does not (A) operate to
reduce the net revenue interest (or, if applicable, the “before payout” or
“after payout” net revenue interest) of Seller in any Listed Interest with
respect to the production of Hydrocarbons therefrom within the Productive Depths
to less than the net revenue interest (or, if applicable, the “before payout” or
“after payout” net revenue interest) for such Listed Interest as set forth in
Exhibit C or (B) increase the working interest (or, if applicable, the “before
payout” or “after payout” working interest) of Seller in any Listed Interest
with respect to the production of Hydrocarbons therefrom within the Productive
Depths to greater than the working interest (or, if applicable, the “before
payout” or “after payout” working interest) for such Listed Interest as set
forth in Exhibit C (unless Seller’s net revenue interest with respect to such
Listed Interest with respect to the production of Hydrocarbons therefrom within
the Productive Depths is greater than the net revenue interest for such Listed
Interest as set forth in Exhibit C, in the same proportion as such increase in
such working interest);

(ii) all rights to consent by, required notices to, approvals of, filings with,
or other actions by governmental authorities in connection with the assignment
of the Properties to Buyer that are customarily obtained subsequent to the
assignment of properties similar to the Properties;

(iii) all non-consent penalties applied against the interest of Seller in any
Listed Interest arising prior to the Effective Time, which are taken into
account in the calculation of the working interest and net revenue interest
shown on Exhibit C with respect to such Listed Interest;

(iv) all easements, rights-of-way, covenants, restrictions, servitudes, permits,
surface leases, sub-surface leases, grazing rights, logging rights, mining
rights and other similar rights (including rights in respect of surface
operations) in the Leases, and canals, ditches, reservoirs, pipelines, utility
lines, power lines, railways, streets, roads, alleys, highways, and other
structures on, over, through or under the Leases, that do not materially detract
from the value of or materially interfere with the uses or ownership of the
Properties subject thereto or affected thereby (as currently used or owned)

 

25



--------------------------------------------------------------------------------

(v) all Title Defects that Buyer has waived or released or is deemed to have
waived or released pursuant to the terms of this Agreement, including
Section 5.4(a);

(vi) all terms and conditions of :

(1) this Agreement; and

(2) all Leases, Applicable Contracts, Rights of Way, Permits and Unit Interests,
whether recorded or not, that (A) do not operate to reduce the net revenue
interest of Seller in any Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths to less than the net revenue
interest (or, if applicable, the “before payout” or “after payout” net revenue
interest) for such Listed Interest as set forth in Exhibit C, (B) do not
increase the working interest of Seller in any Listed Interest with respect to
the production of Hydrocarbons therefrom within the Productive Depths to greater
than the working interest (or, if applicable, the “before payout” or “after
payout” working interest) for such Listed Interest as set forth in Exhibit C
(unless Seller’s net revenue interest with respect to such Listed Interest with
respect to the production of Hydrocarbons therefrom within the Productive Depths
is greater than the net revenue interest for such Listed Interest as set forth
in Exhibit C, in the same proportion as such increase in such working interest),
(C) do not materially interfere with the ownership, operation or use of or
materially detract from the value of any of the Properties in a manner not
customary in the oil and gas industry in the area in which the Properties are
located and (D) would be accepted by a reasonably prudent and sophisticated
buyer in the business of owning, exploring, developing and operating oil and gas
properties similar to the Properties;

(vii) all rights of reassignment, upon the surrender or expiration of any Lease;

(viii) all liens for Taxes or assessments not yet due or not yet delinquent or,
if delinquent, that are not material or that are being contested in good faith
in the normal course of business;

(ix) all applicable Laws and rights reserved to or vested in any governmental
authority (A) to control or regulate any Property in any manner, (B) by the
terms of any right, power, grant or Permit, or by provision of Law, to terminate
such right, power, grant or Permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the Properties, (C) to use the
Properties in any manner and (D) to enforce any obligations or duties owed to
any governmental authority with respect to any Permit;

(x) liens, mortgages and other encumbrances, if any, to be released prior to or
at the Closing;

(xi) zoning and planning ordinances and municipal regulations;

 

26



--------------------------------------------------------------------------------

(xii) vendors, carriers, warehousemen’s, repairmen’s, mechanic’s, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any Property in respect of obligations that are not yet due in the normal
course of business or, if due, that are not material or are being contested in
good faith by appropriate proceedings by or on behalf of Seller;

(xiii) all liens created under any Leases or Applicable Contracts or by
operation of Law that (A) do not operate to reduce the net revenue interest of
Seller in any Listed Interest with respect to the production of Hydrocarbons
therefrom within the Productive Depths to less than the net revenue interest
(or, if applicable, the “before payout” or “after payout” net revenue interest)
for such Listed Interest as set forth in Exhibit C, (B) do not increase the
working interest of Seller in any Listed Interest with respect to the production
of Hydrocarbons therefrom within the Productive Depths to greater than the
working interest (or, if applicable, the “before payout” or “after payout”
working interest) for such Listed Interest as set forth in Exhibit C (unless
Seller’s net revenue interest with respect to such Listed Interest with respect
to the production of Hydrocarbons therefrom within the Productive Depths is
greater than the net revenue interest for such Listed Interest as set forth in
Exhibit C, in the same proportion as such increase in such working interest),
(C) do not materially interfere with the ownership, operation or use of or
materially detract from the value of any of the Properties in a manner not
customary in the oil and gas industry in the area in which the Properties are
located and (D) would be accepted by a reasonably prudent and sophisticated
buyer in the business of owning, exploring, developing and operating oil and gas
properties similar to the Properties;

(xiv) all preferential purchase rights with respect to which the appropriate
time period for asserting such rights have expired without an exercise of such
rights; and

(xv) all other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Properties (including
liens of operators that relate to obligations that are not yet due in the normal
course of business or which are being contested in good faith by appropriate
proceedings by or on behalf of Seller) that (A) do not operate to reduce the net
revenue interest of Seller in any Listed Interest with respect to the production
of Hydrocarbons therefrom within the Productive Depths to less than the net
revenue interest (or, if applicable, the “before payout” or “after payout” net
revenue interest) for such Listed Interest as set forth in Exhibit C, (B) do not
increase the working interest of Seller in any Listed Interest with respect to
the production of Hydrocarbons therefrom within the Productive Depths to greater
than the working interest (or, if applicable, the “before payout” or “after
payout” working interest) for such Listed Interest as set forth in Exhibit C
(unless Seller’s net revenue interest with respect to such Listed Interest with
respect to the production of Hydrocarbons therefrom within the Productive Depths
is greater than the net revenue interest for such Listed Interest as set forth
in Exhibit C, in the same proportion as such increase in such working interest),
(C) do not materially interfere with the ownership, operation or use of or
materially detract from the value of any of the Properties in a manner not
customary in the oil and gas industry in the area in which the Properties are
located and (D) would be accepted by a reasonably prudent and sophisticated
buyer in the business of owning, exploring, developing and operating oil and gas
properties similar to the Properties.

 

27



--------------------------------------------------------------------------------

(d) As used herein, the term “Retained Property” means any Property excluded
from the conveyance of the Properties by Seller to Buyer hereunder pursuant to
Section 5.4(b)(i), 5.6(b)(i), 5.8, 5.9 or 5.10.

(e) As used herein, the term “Title Benefit” means any right, circumstance or
condition that, as of the Effective Time, operates to (i) increase the net
revenue interest of Seller in any Listed Interest with respect to the production
of Hydrocarbons therefrom within the Productive Depths to an amount above the
net revenue interest (or, if applicable, the “before payout” or “after payout”
net revenue interest) set forth on Exhibit C with respect to such Listed
Interest, to the extent that such right, circumstance or condition does not
cause a proportionately greater increase in Seller’s working interest (or, if
applicable, the “before payout” or “after payout” working interest) set forth on
Exhibit C with respect to such Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths except for changes or
adjustments that result from any Imbalances or (ii) obligate Seller to bear a
working interest in any Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths that is less than the
working interest (or, if applicable, the “before payout” or “after payout”
working interest) set forth on Exhibit C with respect to such Listed Interest,
to the extent that such right, circumstance or condition does not cause any
proportionate decrease in Seller’s net revenue interest (or, if applicable, the
“before payout” or “after payout” net revenue interest) set forth on Exhibit C
with respect to such Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths.

(f) As used herein, the term “Title Notice” means a written notice with respect
to any Title Defect or Title Benefit, as applicable, that includes (i) a
description and explanation of the Title Defect or Title Benefit, as applicable,
and the Listed Interest affected thereby, (ii) the Allocated Value of the
Property affected by such Title Defect or Title Benefit, as applicable,
(iii) Buyer’s or Seller’s, as applicable, estimate of, with respect to any Title
Defect, the Title Defect Amount, and with respect to any Title Benefit, the
Title Benefit Amount, and (iv) the computations upon which Buyer’s or Seller’s,
as applicable, belief is based.

(g) As used herein, the term “Environmental Defect” means any event, condition,
or circumstance, including any release into the environment of hazardous
substances, relating to the Properties which constitutes a violation of, or
creates a liability under, any Environmental Law.

(h) As used herein, the term “Environmental Laws” means all national, state,
municipal and local laws, statutes, ordinances, permits, orders, court
decisions, rules and regulations issued or enacted by any governmental authority
having appropriate jurisdiction pertaining to the prevention of pollution or
protection of the environment, including the federal Clean Air Act, as amended,
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act, as amended, the Resources Conservation and Recovery Act,
as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendment and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, and
comparable state and local laws.

 

28



--------------------------------------------------------------------------------

(i) As used herein, the term “Lowest Cost Response” means the response required
or allowed under Environmental Laws that addresses the identified condition at
the lowest cost (considered as a whole, taking into consideration any material
negative impact such response may have on the operations of the relevant
Properties and any potential material additional costs or liabilities that may
likely arise as a result of such response) as compared to any other response
that is required or allowed under Environmental Laws and shall include the
payment of any third party liabilities, damages, fines or penalties that are
reasonably likely to arise as a result of such Environmental Defect. The Lowest
Cost Response shall include taking no action, leaving the condition unaddressed,
periodic monitoring or the recording of notices in lieu of remediation, if such
responses are allowed under Environmental Laws. The Lowest Cost Response shall
not include (i) the costs of Buyer’s and/or its affiliate’s employees, project
manager(s) or attorneys, (ii) expenses for matters that are costs of doing
business, e.g., those costs that would ordinarily be incurred in the day-to-day
operations of the Properties, or in connection with permit renewal/amendment
activities, maintenance on active Resource Conservation and Recovery Act of 1976
(as amended, “RCRA”) waste management units, and operation and oversight of
active RCRA waste management units, (iii) overhead costs of Buyer and/or its
affiliates, (iv) costs and expenses that would not have been required under
Environmental Laws as they exist on the Execution Date, (v) costs or expenses
incurred in connection with remedial or corrective action that is designed to
achieve standards that are more stringent than those required for similar
facilities or that fails to reasonably take advantage of applicable risk
reduction or risk assessment principles allowed under applicable Environmental
Laws, and/or (vi) any costs or expenses relating to the assessment, remediation,
removal, abatement, transportation and disposal of any asbestos, asbestos
containing materials or NORM.

(j) As used herein, the term “Environmental Notice” means a written notice with
respect to any Environmental Defect that includes (i) a description and
explanation of the matter constituting the alleged Environmental Defect and the
Listed Interest affected thereby, (ii) the Allocated Value of each Listed
Interest affected thereby, and Buyer’s estimate of the Environmental Defect
Amount with respect to such Environmental Defect (and the computations upon
which Buyer’s belief is based) and (iii) any associated supporting reports and
data (which shall be governed by the terms of the Confidentiality Agreement).

(k) As used herein, the term “Environmental Defect Amount” means, with respect
to each Environmental Defect, the amount of the Lowest Cost Response for such
Environmental Defect.

(l) As used herein, the term “Environmental Liabilities” means any Liabilities
incurred or imposed pursuant to any (i) order, notice of responsibility,
directive (including requirements embodied in Environmental Laws), injunction,
judgment or similar ruling or act (including settlements) by any governmental
authority to the extent arising out of any violation of, or remedial obligation
under, any Environmental Law or (ii) claim or cause of action by a governmental
authority or other person for personal injury, death, property damage, damage to
natural resources, remediation or payment or reimbursement of response costs, or
similar costs or expenses to the extent arising out of a release of any
pollutant, contaminant or any hazardous or toxic material, substance or waste,
or any violation of, or any remediation obligation under, any Environmental
Laws.

 

29



--------------------------------------------------------------------------------

Section 5.4 Notice of Title Defects and Title Benefits; Remedies.

(a) If Seller discovers any Title Benefit, or Buyer discovers any Title Defect
or Title Benefit, then such Party may (but shall have no obligation to, other
than with respect to any Title Benefit discovered by Buyer, with respect to
which Buyer shall be obligated to) deliver to the other Party, prior to the
Defect Deadline, a Title Notice with respect to such Title Benefit or Title
Defect, as applicable. Except as set forth in the special warranty of title
contained in the Assignment, Seller and Buyer shall be deemed to have waived,
and neither Buyer nor Seller, respectively, shall have any liability for, any
Title Benefit or Title Defect for which Buyer or Seller, respectively, has not
received (and, in the case of any Title Benefit discovered by Buyer, delivered
to Seller) a Title Notice on or before the Defect Deadline.

(b) With respect to each Listed Interest for which Buyer has asserted a Title
Defect pursuant to a properly and timely delivered Title Notice (each such
Listed Interest, a “Title Defect Property”) that Seller has not cured (and Buyer
has not elected to waive in writing) on or before the earlier of (i) the second
Business Day immediately prior to Closing or (ii) the first Business Day
following the tenth (10th) day after the Defect Deadline (the “Defect Response
Date”), Seller shall elect (in its sole and absolute discretion) to:

(i) reduce the Purchase Price by a mutually agreed amount in respect of such
Title Defect Property;

(ii) exclude such Title Defect Property (and all related or associated Lease(s)
and other Properties) from the Properties conveyed by Seller to Buyer at the
Closing pursuant to this Agreement, in which case, the Purchase Price shall be
reduced by the Allocated Value of such Retained Property; or

(iii) include such Title Defect Property (and all related or associated Lease(s)
and other Properties) (any such Title Defect Property, together with all other
such Title Defect Properties, the “Included Title Defect Properties”) in the
Properties conveyed by Seller to Buyer at the Closing pursuant to this
Agreement, in which case, no adjustment to the Purchase Price shall be made with
respect to such Included Title Defect Property.

(c) With respect to any Included Title Defect Property (each, a “Subject Title
Defect Property”), until the ninetieth (90th) day after the Closing (such
period, the “Cure Period”), Seller may, but shall have no obligation to,
(i) dispute the existence of the Title Defect asserted with respect to such
Subject Title Defect Property pursuant to the provisions of Section 5.7 or
(ii) cure the Title Defect asserted with respect to such Subject Title Defect
Property. If, as of the expiration of the Cure Period, Seller has not cured (or
only partially cured) any Title Defect affecting any Included Title Defect
Property, then, unless such Included Title Defect Property is the subject of a
Disputed Matter, the Purchase Price shall be decreased (as reflected on the
Final Settlement Statement) by an amount equal to the Title Defect Amount
relating to such Included Title Defect Property (or, if the applicable Title
Defect was only partially cured, an amount equal to the portion of such Title
Defect Amount that relates to the un-cured portion of such Title Defect) (such
decrease to the Purchase Price pursuant to this Section 5.4(c), the “TD Purchase
Price Adjustment Amount”).

 

30



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth herein, in no event shall
there be any remedies provided by Seller (other than with respect to the special
warranty of title provided in the Assignment delivered at Closing), and Seller
shall not be responsible for, (i) any individual Title Defect for which the
Title Defect Amount does not exceed one hundred thousand dollars ($100,000) (the
“Title Threshold”) and (ii) any Title Defect with respect to which the Title
Defect Amount exceeds the Title Threshold, unless and until the aggregate of all
such Title Defect Amounts that exceed the Title Threshold (excluding any Title
Defect Amounts attributable to Title Defects that are cured by Seller pursuant
to Section 5.4(c)(ii)), exceeds an amount equal to two percent (2%) of the
Purchase Price (the “Title Deductible”), and then only with respect to the
amount of such Title Defect Amounts that exceed the Title Deductible.

(e) Notwithstanding anything to the contrary set forth herein, in no event shall
there be any remedies provided by Buyer, and Buyer shall not be responsible for,
(i) any individual Title Benefit for which the Title Benefit Amount does not
exceed the Title Threshold and (ii) any Title Benefit with respect to which the
Title Benefit Amount exceeds the Title Threshold, unless and until the aggregate
of all such Title Benefit Amounts that exceed the Title Threshold, exceeds the
Title Deductible, and then only with respect to the amount of such Title Benefit
Amounts that exceed the Title Deductible.

Section 5.5 Title Defect Amount; Title Benefit Amount.

(a) The amount by which the Allocated Value of any Listed Interest is reduced as
a result of the existence of a Title Defect with respect thereto is the “Title
Defect Amount”, which shall be determined in accordance with the following
methodology, terms and conditions:

(i) if Buyer and Seller agree on the Title Defect Amount, then such amount shall
be the Title Defect Amount;

(ii) if the Title Defect is a lien or encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be equal to the amount
necessary to be paid to remove such encumbrance from the Listed Interest;

(iii) if the Title Defect represents a discrepancy between (A) the actual net
revenue interest for any Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths and (B) the net revenue
interest stated on Exhibit C with respect to such Listed Interest (and there is
a proportionate corresponding decrease in the working interest for such Listed
Interest), then the Title Defect Amount shall be the product of (y) the
Allocated Value of such Listed Interest multiplied by (z) one (1), minus a
fraction, the numerator of which is the actual net revenue interest for such
Listed Interest with respect to the production of Hydrocarbons therefrom within
the Productive Depths and the denominator of which is the net revenue interest
for such Listed Interest stated on Exhibit C;

(iv) if the Title Defect represents an obligation or encumbrance upon, or other
defect in title to, the Listed Interest of a type not described above, the Title
Defect Amount shall be determined by taking into account the Allocated Value of
such Listed Interest, the portion of such Listed Interest affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of such Listed Interest, the values placed upon
the Title Defect by Buyer and Seller and such other reasonable factors as are
necessary to make a proper evaluation; provided, that if such Title Defect is
reasonably capable of being cured, the Title Defect Amount shall not be greater
than the reasonable cost and expense of curing such Title Defect;

 

31



--------------------------------------------------------------------------------

(v) the Title Defect Amount with respect to any Listed Interest shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(vi) notwithstanding anything to the contrary set forth herein, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Listed Interest shall not exceed the Allocated Value of such Listed Interest.

(b) The amount by which the Allocated Value of any Listed Interest is increased
as a result of the existence of a Title Benefit with respect thereto is the
“Title Benefit Amount”, which shall be determined in accordance with the
following methodology, terms and conditions:

(i) if Buyer and Seller agree on the Title Benefit Amount, then such amount
shall be the Title Benefit Amount;

(ii) if the Title Benefit represents a discrepancy between (A) the actual net
revenue interest for any Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths and (B) the net revenue
interest stated on Exhibit C with respect to such Listed Interest (and there is
a proportionate corresponding increase in the working interest for such Listed
Interest), then the Title Benefit Amount shall be the product of (y) the
Allocated Value of such Listed Interest multiplied by (z) the result obtained by
subtracting one (1) from a fraction, the numerator of which is the actual net
revenue interest for such Listed Interest with respect to the production of
Hydrocarbons therefrom within the Productive Depths and the denominator of which
is the net revenue interest for such Listed Interest stated on Exhibit C; and

(iii) if the Title Benefit represents a discrepancy between (A) the actual
working interest or net revenue interest for any Listed Interest with respect to
the production of Hydrocarbons therefrom within the Productive Depths and
(B) the working interest or net revenue interest stated on Exhibit C with
respect to such Listed Interest (other than as described in clause (ii) above)
and the net revenue interest in such Listed Interest is not decreased
proportionately), then the Title Benefit Amount shall be determined by taking
into account the Allocated Value of such Listed Interest, the portion of such
Listed Interest affected by the Title Benefit, the legal effect of the Title
Benefit, the potential economic effect of the Title Benefit over the life of
such Listed Interest, the values placed upon the Title Benefit by Buyer and
Seller and such other reasonable factors as are necessary to make a proper
evaluation.

Section 5.6 Notice of Environmental Defects; Remedies.

(a) If Buyer discovers any Environmental Defect, then Buyer may (but shall have
no obligation to) deliver to Seller, prior to the Defect Deadline, an
Environmental Notice with respect to such Environmental Defect. Buyer shall be
deemed to have waived, and Seller shall have no liability for, any Environmental
Defect for which Seller has not received an Environmental Notice on or before
the Defect Deadline.

 

32



--------------------------------------------------------------------------------

(b) With respect to each Listed Interest for which Buyer has asserted an
Environmental Defect pursuant to a properly and timely delivered Environmental
Notice (each such Listed Interest, an “Environmental Defect Property”), that
Seller has not cured (and Buyer has not elected to waive in writing) on or
before the Defect Response Date, Seller shall elect (in its sole and absolute
discretion) to:

(i) reduce the Purchase Price by a mutually agreed amount in respect of such
Environmental Defect Property;

(ii) exclude such Environmental Defect Property (and all related or associated
Lease(s) and other Properties) from the Properties conveyed by Seller to Buyer
at the Closing pursuant to this Agreement, in which case, the Purchase Price
shall be reduced by the Allocated Value of such Retained Property; or

(iii) execute and date as of the Closing Date, but not deliver, all
documentation to be delivered at Closing with respect to such Environmental
Defect Property (and all related or associated Lease(s) and other Properties)
(any such Environmental Defect Property, together with all other such
Environmental Defect Properties, the “Affected Environmental Defect Properties”)
(including a separate Assignment transferring each such Affected Environmental
Defect Property), in which case the Purchase Price shall be adjusted downward by
the Allocated Value of any such Affected Environmental Defect Property.

(c) With respect to any Affected Environmental Defect Property, until the
expiration of the Cure Period, Seller may, but shall have no obligation to,
(i) dispute the existence of the Environmental Defect asserted with respect to
such Affected Environmental Defect Property pursuant to the provisions of
Section 5.7 or (ii) cure the Environmental Defect asserted with respect to such
Affected Environmental Defect Property. At the end of the Cure Period, Seller
shall have the option to either (A) permanently exclude any Affected
Environmental Defect Property from the Properties subject to this Agreement or
(B) unless such Affected Environmental Property is the subject of a Disputed
Matter, deliver all documentation executed at Closing with respect to such
Affected Environmental Defect Property but not previously delivered to Buyer in
which case the Purchase Price shall be increased (as reflected on the Final
Settlement Statement) by an amount equal to the Allocated Value of such Affected
Environmental Defect Property, as reduced (which may be to an amount below zero)
by the final Environmental Defect Amount for the applicable Environmental Defect
(taking into account any cure or partial cure) (such aggregate increase or
decrease to the Purchase Price pursuant to this Section 5.4(c), the “ED Purchase
Price Adjustment Amount”). Notwithstanding anything to the contrary included in
this Section 5.6, Buyer shall at any time have the option to exclude any
Environmental Defect Property (and all related or associated Lease(s) and other
Properties) subject to any Environmental Defect for which the Environmental
Defect Amount exceeds fifty percent (50%) of the Allocated Value of such
Environmental Defect Property.

(d) Notwithstanding anything to the contrary set forth herein, in no event shall
there be any remedies provided by Seller, and Seller shall not be responsible
for, (i) any individual Environmental Defect for which the Environmental Defect
Amount does not exceed one hundred thousand dollars ($100,000) (the
“Environmental Threshold”) and (ii) any Environmental Defect with respect to
which the Environmental Defect Amount exceeds the Environmental

 

33



--------------------------------------------------------------------------------

Threshold, unless and until the aggregate of all such Environmental Defect
Amounts that exceed the Environmental Threshold (excluding the amount of
Environmental Defect Amounts attributable to Environmental Defects that are
cured by Seller pursuant to Section 5.6(c)(ii)), exceeds an amount equal to two
percent (2%) of the Purchase Price (the “Environmental Deductible”), and then
only with respect to the amount of such Environmental Defect Amounts that exceed
the Environmental Deductible.

Section 5.7 Title and Environmental Dispute Resolution. If, as of the expiration
of the Cure Period, the Parties cannot agree upon (i) the existence of a Title
Defect or Title Benefit, the adequacy of any Title Defect curative materials
submitted to Buyer, or the Title Defect Amount with respect to any Title Defect
or the Title Benefit Amount with respect to any Title Benefit (each, a “Disputed
Title Matter”) or (ii) the existence of an Environmental Defect, the adequacy of
any Environmental Defect curative actions taken by Seller, or the Environmental
Defect Amount with respect to any Environmental Defect (each, a “Disputed
Environmental Matter” and, together with any Disputed Title Matter, a “Disputed
Matter”), then, in each case, the Disputed Matter shall be submitted to
arbitration in accordance with the provisions of Article XI.

Section 5.8 Casualty Loss and Condemnation. If, during the Interim Period, all
or any portion of the Properties are destroyed or damaged by fire, flood,
earthquake, windstorm, theft, vandalism, explosion, blowout, riot, sabotage,
accident or other casualty of a similar nature or shall be taken by condemnation
or under the right of eminent domain (each, a “Casualty Loss”) and the value of
such Casualty Loss exceeds twenty percent (20%) of the Purchase Price, neither
Buyer nor Seller shall be required to close. Should Buyer and Seller both elect
to close, the Parties shall mutually agree on one of the following remedies (and
if the Parties do not agree on a remedy, neither Party shall be required to
close) (i) Seller shall cause the Properties affected by any casualty or taking
(each a “Casualty Loss Property”) to be repaired or restored to at least their
condition prior to such casualty, at Seller’s sole cost, as promptly as
reasonably practicable (which work may extend beyond the Closing Date), (ii) to
remove the Casualty Loss Properties from the Properties to be delivered at
Closing and reduce the Purchase Price by the Allocated Value of such Properties,
or (iii) to treat such casualty or taking as a Title Defect with respect to the
affected Casualty Loss Property or Properties under Section 5.4 (provided that
any reduction to the Purchase Price on account of such Title Defect will be
unaffected by any threshold provided for Title Defect Amounts), and in each such
case, Seller shall retain all rights to insurance and other claims against third
parties with respect to such Casualty Loss except to the extent the Parties
otherwise agree in writing. If the value of such Casualty Loss is less than
twenty percent (20%) of the Purchase Price, but exceeds five hundred thousand
dollars ($500,000), then Seller, at its option, may elect (i) to cause the
Casualty Loss Properties to be repaired or restored to at least their condition
prior to such casualty, at Seller’s sole cost, as promptly as reasonably
practicable (which work may extend beyond the Closing Date), or (ii) exclude the
Casualty Loss Property, together with any Properties related to the Casualty
Loss Property that will be materially adversely affected by the exclusion of the
Casualty Loss Property, from the Properties conveyed by Seller to Buyer at the
Closing pursuant to this Agreement, in which case the Purchase Price shall be
adjusted downward by the Allocated Value of such Properties in accordance with
Section 2.2(b)(iv), and in each such case, Seller shall retain all rights to
insurance and other claims against third parties with respect to such Casualty
Loss except to the extent the Parties otherwise agree in writing. If the value
of such Casualty Loss is less than five hundred thousand dollars ($500,000),
then the Casualty Loss Property shall be

 

34



--------------------------------------------------------------------------------

included in the Properties conveyed by Seller to Buyer pursuant to this
Agreement at the Closing, notwithstanding such Casualty Loss, without any
reduction to the Purchase Price with respect thereto and Seller shall transfer
to Buyer all rights to third-party insurance and the proceeds thereof (net of
any self-retention or deductible amount) and other claims against third parties,
in each case, with respect to such Casualty Loss. Notwithstanding anything to
the contrary set forth herein, the rights and remedies of Buyer set forth in
this Section 5.8, shall be Buyer’s exclusive rights and remedies with respect to
any Casualty Loss with respect to the Properties.

Section 5.9 Preferential Purchase Rights. Prior to Closing, Seller shall use
commercially reasonable efforts to notify the holder of each preferential
purchase right set forth on Schedule 3.1(j), in accordance with the contractual
provisions applicable to such right, of the transactions contemplated hereby.
All requests for waivers of preferential purchase rights shall be in a form
reasonably acceptable to Buyer and shall include such language as reasonably
requested by Buyer to address transfers among it and its affiliates that will
occur in connection with Closing. If any holder of a preferential purchase right
with respect to any of the Properties exercises and closes on any such
preferential purchase right prior to Closing, then the Properties with respect
to which such exercised preferential purchase right relates shall be excluded
from the Properties conveyed by Seller to Buyer at the Closing pursuant to this
Agreement and the Purchase Price shall be adjusted downward by the Allocated
Value of such Property in accordance with Section 2.2(b)(iv). If, as of the
Closing, any Property is subject to any preferential purchase right that (a) has
not been exercised or waived, but the period in which the holder may exercise
has not yet expired, (b) has been exercised but not yet consummated or (c) is in
dispute, then, in each such case, then all documentation to be delivered at
Closing with respect to such affected Property and any associated Listed
Interest and other Properties (collectively, the “Affected Pref Property”)
(including a separate Assignment transferring such Affected Pref Property to
Buyer) shall be fully executed and dated at Closing but not delivered to Buyer
and the Purchase Price shall be adjusted downward by the Allocated Value of any
such Listed Interest in accordance with Section 2.2(b)(iv). Upon consummation of
any preferential right to purchase in respect of any Affected Pref Property,
such Affected Pref Property shall be permanently removed from the Properties
subject to this Agreement. Seller shall promptly advise Buyer of the expiration
or waiver of the period for exercise for any preferential purchase right
applicable to any Affected Pref Right and within five (5) Business Days
thereafter, (i) Seller shall deliver to Buyer all documentation executed at
Closing with respect to such Affected Pref Property not previously delivered to
Buyer, (ii) the Purchase Price shall be increased by an amount equal to the
Allocated Value (adjusted pursuant to Section 2.2) of such Affected Pref
Property, and (iii) Buyer shall pay to Seller an amount equal to the Allocated
Value (adjusted pursuant to Section 2.2) of such Affected Pref Property. At the
end of the Cure Period, all Affected Pref Properties that have not yet been
transferred to Buyer shall, unless otherwise agreed by the Parties, be
permanently removed from the Properties subject to this Agreement.
Notwithstanding anything to the contrary set forth herein, the rights and
remedies of Buyer set forth in this Section 5.9 shall be Buyer’s exclusive
rights and remedies with respect to any preferential purchase right applicable
to the Properties.

 

35



--------------------------------------------------------------------------------

Section 5.10 Applicable Consents.

(a) Seller shall use commercially reasonable efforts to procure any required
third party consents necessary to transfer the Properties to Buyer (such
consents, the “Applicable Consents”) prior to the Closing and, with respect to
any Applicable Consents not obtained (or denied, in writing) on or prior to the
Closing, until the expiration of the Cure Period (provided, however, that Seller
shall not be obligated to pay any consideration or waive or release any right or
privilege in order to obtain any such consent). All requests for consents shall
be in a form reasonably acceptable to Buyer and shall include such language as
reasonably requested by Buyer to address transfers among it and its affiliates
that will occur in connection with Closing. Subject to the immediately
succeeding proviso, notwithstanding the existence of an outstanding Applicable
Consent with respect to any Property at Closing, such Property shall be included
in the Properties conveyed by Seller to Buyer pursuant to this Agreement at the
Closing, without any reduction to the Purchase Price with respect thereto;
provided, however, that, if, as of the Closing, Seller has not obtained any
Applicable Consent with respect to any Lease and (i) the holder of such
Applicable Consent is a governmental authority or (ii) the Lease contains
language to the effect that the transfer of the Lease without such Applicable
Consent would (A) be void, (B) cause the termination of such Lease or (C) result
in any monetary penalty or material modification of such Lease (any such
Applicable Consent, a “Required Consent”), then all documentation to be
delivered at Closing with respect to such Lease and any associated Listed
Interest and other Properties (collectively, the “Affected Interest”) (including
a separate Assignment transferring such Affected Interest to Buyer) shall be
fully executed and dated at Closing but not delivered to Buyer and the Purchase
Price shall be adjusted downward by the Allocated Value of any such Affected
Interest in accordance with Section 2.2(b)(iv).

(b) Any Lease (and any associated Listed Interest and other Properties) that is
subject to an Applicable Consent that is denied in writing prior to the Closing
shall be excluded from the Properties conveyed by Seller to Buyer at the Closing
pursuant to this Agreement and the Purchase Price shall be adjusted downward by
the Allocated Value of any such Listed Interest in accordance with
Section 2.2(b)(iv).

(c) Upon obtaining any Required Consent applicable to a Lease for which
documentation was not delivered to Buyer at Closing pursuant to Section 5.10(a),
Seller shall promptly advise Buyer thereof and within five (5) Business Days
thereafter, (i) Seller shall deliver to Buyer all documentation executed at
Closing with respect to such Affected Interest but not previously delivered to
Buyer, the Purchase Price shall be increased by an amount equal to the Allocated
Value (adjusted pursuant to Section 2.2) of such Affected Interest (such amount,
the “RC Purchase Price Adjustment Amount”), and (iii) Buyer shall pay to Seller
an amount equal to the Allocated Value (adjusted pursuant to Section 2.2) of
such Affected Interest. If at the end of the Cure Period any Required Consent
has not been obtained, then the applicable Affected Interest shall be
permanently removed from the Properties subject to this Agreement.

(d) If any Applicable Consent with respect to any Applicable Contract is not
obtained prior to the Closing, then, until the earlier of the expiration of the
Cure Period and such time that such Applicable Consent is obtained (or denied in
writing), to the extent permissible under Law and under the terms of such
Applicable Contract, Seller shall provide the benefits and burdens of such
Applicable Contract to Buyer, and Buyer shall promptly reimburse Seller for, and
shall DEFEND, INDEMNIFY and HOLD HARMLESS Seller (and each of the other Seller
Indemnified Parties (as defined in Section 10.1)) from and against any and all
Liabilities incurred

 

36



--------------------------------------------------------------------------------

by Seller (or any of the other Seller Indemnified Parties) in connection
therewith, REGARDLESS OF WHETHER SUCH LIABILITIES ARISE OUT OF OR RESULT FROM,
SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF
LAW OF OR BY ANY OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY LIABILITIES
TO THE EXTENT RESULTING FROM THE WILLFUL MISCONDUCT OF ANY OF THE SELLER
INDEMNIFIED PARTIES. With respect to any Applicable Contract for which any
Applicable Consent has not been obtained as of the expiration of the Cure Period
or is denied in writing, Seller shall endeavor to mutually agree with Buyer with
respect to alternative arrangements intended to provide Buyer, to the greatest
extent possible, with the benefit and burden of any such Applicable Contract.
Notwithstanding anything to the contrary set forth herein, the rights and
remedies of Buyer set forth in this Section 5.10 shall be Buyer’s exclusive
rights and remedies with respect to any Applicable Consent applicable to the
Properties.

(e) Notwithstanding any provisions of this Section 5.10 to the contrary or the
inclusion in the Assignment of any Properties subject to a Required Consent
outstanding as of the Closing, neither this Agreement nor the Assignment shall
be deemed to provide for the conveyance of any such Properties to Buyer at the
Closing.

Section 5.11 Special Warranty. Buyer shall not assert any claim under the
special warranty of title under the Assignment with respect to any matter for
which Buyer has previously asserted a claim under this Article V.

Section 5.12 Exclusive Remedy. Except for the special warranty of title under
the Assignment, the rights and remedies of Buyer set forth in this Article V,
shall be Buyer’s exclusive rights and remedies with respect to any defect of
title (including any Title Defect), any Environmental Defect and any
Environmental Liability with respect to the Properties, and the provisions of
Article X shall not apply with respect to any defect in title (including any
Title Defect), Environmental Defect or Environmental Liability, except as
provided in Section 3.3.

ARTICLE VI

TAX MATTERS

Section 6.1 Certain Definitions.

(a) As used herein, the term “Tax” or “Taxes” means all taxes, assessments and
other governmental charges imposed by any governmental authority, including net
income, gross income, profits, gross receipts, alternative or add-on minimum, ad
valorem, property, production, severance, fuel, excess profits, windfall profit,
transfer, real property transfer, value added, sales, use, environmental,
excise, withholding, social security, unemployment, disability, payroll,
estimated or other tax, and any taxes of any entity under Treasury Regulations
Section 1.1502-6 (or any corresponding provisions of state, local or foreign Tax
Laws), or as a transferee or successor, or by contract or otherwise, including
any interest, penalty or addition thereto.

 

37



--------------------------------------------------------------------------------

(b) As used herein, the term “Income Taxes” means all Taxes based upon or
measured by gross or net income, and franchise taxes based upon income, capital,
assets or operations.

(c) As used herein, the term “Production Taxes” means all ad valorem, property,
production, severance and similar Taxes based upon or measured by the ownership
or operation of the Properties or the production of Hydrocarbons therefrom.

(d) As used herein, the term “Seller Taxes” means any and all Taxes (other than
any Taxes for which a Purchase Price adjustment is made pursuant to Section 2.2)
(i) imposed on Seller or for which Seller may otherwise be liable for any period
prior to the Effective Time (as determined under Sections 6.2 and 6.3) or
(ii) resulting from Seller’s breach of the representations and warranties set
forth in Section 3.1(f) or covenants set forth in Sections 6.4 and 6.5.

(e) As used herein, the term “Transfer Taxes” means all transfer, sales, gross
receipts, use, real property transfer, documentary, stamp and other similar
Taxes, and recording fees.

(f) As used herein, the term “Tax Return” means any return, declaration, report,
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

Section 6.2 Apportionment of Taxes. Seller shall be responsible for all
Production Taxes attributable to the Properties for any Tax period or portion
thereof ending before the Effective Time. Buyer shall be responsible for all
Production Taxes attributable to the Properties for any Tax period or portion
thereof beginning on or after the Effective Time. All Production Taxes shall be
deemed attributable to the Tax period during which the relevant production
occurred and not attributable to the year in which such Production Taxes are
assessed; provided, however, that the amount of ad valorem and similar Taxes
that are imposed on a periodic basis with respect to the Properties that is
deemed attributable to the Tax period before the Effective Time in any Tax
period that includes the Effective Time shall be equal to the amount of such
Taxes for the entire Tax period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period),
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the period ending immediately prior to the Effective Time and
the denominator of which is the number of calendar days in the entire Tax
period. The apportionment of Production Taxes between the Parties shall take
place as (i) an adjustment to the Purchase Price pursuant to Section 2.2 in the
Preliminary Settlement Statement for Production Taxes for which information is
available at the Closing and pursuant to Section 9.2 in the Final Settlement
Statement for all remaining Production Taxes, using estimates of such Production
Taxes if actual numbers are not available, and (ii) an obligation under
Section 6.4 and Section 10.2(c).

Section 6.3 Liability for Transfer Taxes. Buyer shall be responsible for the
payment of all Transfer Taxes that arise by reason of the consummation of the
transactions contemplated by this Agreement. Buyer shall pay or cause to be
paid, when due, to the appropriate taxing authorities all such Transfer Taxes
and shall send to Seller a statement confirming such payment, which shall be
accompanied by proof of Buyer’s actual payment of such Transfer Taxes.

 

38



--------------------------------------------------------------------------------

Section 6.4 Tax Returns; Payment of Taxes. Except with respect to Income Taxes,
Seller shall prepare or cause to be prepared and file or cause to be filed all
Tax Returns with respect to the Properties for any Tax period or portion thereof
(i) ending before the Closing, and (ii) beginning on or before the Closing and
ending after the Closing. With respect to any such Tax Returns that include any
Taxes apportioned to Buyer pursuant to Section 6.2, Seller will cause such Tax
Returns to be timely filed consistently with past practice except as otherwise
required by Law, and will provide a copy to Buyer. Seller will pay all Taxes
shown as due on such Tax Return, and to the extent any such Taxes paid by Seller
are apportioned to Buyer pursuant to Section 6.2, Buyer shall pay to Seller such
proportionate amount (except to the extent such Taxes have already been taken
into account by Buyer and Seller pursuant to Section 2.2 and Section 9.2) no
later than five (5) days after notification by Seller of the payment of such
Taxes.

Section 6.5 Cooperation on Tax Matters. After the Closing, upon reasonable
notice, Buyer and Seller agree to cooperate, and afford or cause to be afforded
to each other and their representatives reasonable access, during normal
business hours, to the personnel (without substantial disruption of employment),
books, records, and information relating to the Properties that are necessary or
useful in connection with: (i) the filing of any Tax Return, any amended Tax
Return, Tax election or claim for refund, (ii) determining a Liability for Taxes
or a right to refund of Taxes, or (iii) conducting any audit, litigation or
other proceeding in respect of Taxes, in all cases with respect to the
Properties pursuant to Sections 6.2, 6.3 and 6.4; provided, however, that such
access and assistance do not unreasonably disrupt the normal operations of Buyer
or Seller and documents requested by Buyer or Seller shall require a reasonable
business purpose and shall be limited to those documents that reasonably relate
to such purpose. In the event that documents requested by a Party include
information that does not relate to the Properties, then the other Party shall
be permitted to redact such information in such documents. The Party requesting
such personnel, books, records, and information shall bear all of the
out-of-pocket costs and expenses of the other Party reasonably incurred in
connection with providing such personnel, books, records, and information. Each
Party shall retain all Tax Returns, schedules and all material records or other
documents relating thereto, with respect to Tax matters pertaining to the
Properties for any Tax period or portion thereof beginning on or before the
Closing and ending after the Closing, until the expiration of the relevant
statute of limitations (including extensions) to which such Tax Returns and
other documents relate.

ARTICLE VI

ICONDITIONS PRECEDENT TO CLOSING

Section 7.1 Seller’s Conditions. The obligations of Seller at the Closing are,
at its option, subject to the satisfaction at or prior to the Closing of the
following conditions:

(a) (i) All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all respects (in each case, without giving effect
to any materiality, material, or material adverse effect standard or
qualification) at and as of the Closing (other than representations and
warranties that refer to a specified date, which need only be true and correct
in all respects as of such specified date), except to the extent that the
failure of such

 

39



--------------------------------------------------------------------------------

representations and warranties to be true and correct in all respects would not
have a material adverse effect on Buyer’s ability to perform its obligations
under this Agreement and (ii) Buyer shall have performed, or complied with, in
all material respects, the agreements and covenants required by this Agreement
to be performed and satisfied by Buyer prior to or at the Closing.

(b) No order, award or judgment shall have been issued by any court,
governmental agency or arbitrator restraining or prohibiting the consummation in
whole or in part, of the transactions contemplated hereby.

(c) Any waiting periods under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or early termination thereof
shall have been granted.

(d) Buyer shall have delivered to Seller all of the Buyer Deliverables (as
defined in Section 8.2(a)).

Section 7.2 Buyer’s Conditions. The obligations of Buyer at the Closing are, at
its option, subject to the satisfaction at or prior to the Closing of the
following conditions:

(a) (i) All representations and warranties of Seller contained in this Agreement
shall be true and correct in all respects at and as of the Closing (other than
representations and warranties that refer to a specified date, which need only
be true and correct in all respects as of such specified date), except to the
extent that the failure of such representations and warranties to be true and
correct in all respects would not have a Material Adverse Effect and (ii) Seller
shall have performed, or complied with, in all material respects, the agreements
and covenants required by this Agreement to be performed and satisfied by Seller
prior to or at the Closing.

(b) No order, award or judgment shall have been issued by any court,
governmental agency or arbitrator restraining or prohibiting the consummation in
whole or in part, of the transactions contemplated hereby.

(c) Any waiting periods under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or early termination thereof
shall have been granted.

(d) Seller shall have delivered to Buyer all of the Seller Deliverables.

Section 7.3 Material Adverse Effect. For the purposes of this Agreement,
“Material Adverse Effect” means a change, event, circumstance, development,
state of facts, or condition that has or would reasonably be expected to
(a) materially impair, prevent or delay Seller’s timely consummation of the
transaction contemplated hereby or (b) have a material adverse effect on the
Properties or the ownership thereof, taken as a whole; provided, however, that,
for purposes of clause (b), Material Adverse Effect shall not include material
adverse effects resulting from: (i) changes in the prices of Hydrocarbons;
(ii) any declines in Well performance that do not result from the gross
negligence of Seller or its Affiliates; (iii) general changes in the industry in
which the Seller participates or is engaged; (iv) general changes in economic or
political conditions, or financial markets; (v) changes in conditions or
developments generally applicable to the oil and gas industry in any area or
areas where the Properties are located; (vi)

 

40



--------------------------------------------------------------------------------

failure alone to meet internal or analyst projections or forecasts or estimates
of revenues, earnings or other financial metrics for any period (provided, that
the underlying reasons for such failure shall be taken into account in
determining whether there has been a Material Adverse Effect); (vii) acts of
God, including hurricanes and storms, acts or failures to act of governmental
authorities (where not caused by the willful or negligent acts of Seller or any
of its Affiliates); (viii) civil unrest or similar disorder; terrorist acts;
(ix) changes in applicable Laws or interpretations thereof by any governmental
authority, including any changes in the deductibility of drilling completion or
operating costs or other taxes; (x) any reclassification or recalculation of
reserves in the ordinary course of business consistent with past practice;
(xi) effects or changes that are cured or no longer exist by the earlier of the
Closing or the termination of this Agreement, (xii) performance of this
Agreement and the transactions contemplated hereby, including compliance with
covenants set forth herein or (xiii) changes resulting from the announcement of
the transactions contemplated hereby. Notwithstanding the foregoing, changes,
events, circumstances, developments, states of facts, and conditions referred to
in clauses (iii), (iv), (v) and (ix) in the definition of “Material Adverse
Effect” shall be considered for purposes of determining whether there has been
(or would reasonably be expected to be) a “Material Adverse Effect” if, and only
to the extent, such change, event, circumstance, development, state of facts, or
condition has had (or would reasonably be expected to have) a disproportionate
adverse effect on the Properties or the ownership thereof, as opposed to other
companies (and businesses) operating in the industries in which such Persons
operates.

ARTICLE VIII

CLOSING

Section 8.1 Preliminary Settlement Statement and Closing.

(a) Preliminary Settlement Statement. With respect to the items listed in
Section 2.2 that can be determined as of the Closing, Seller shall prepare
(based on the best information then available to Seller) and deliver to Buyer,
on or before three (3) Business Days before the anticipated Closing Date, a
settlement statement (the “Preliminary Settlement Statement”) setting forth the
Closing Amount, each adjustment used to determine the Closing Amount calculated
on an accrual basis net to Seller’s interest in the Properties, and the
calculation of each adjustment. As used herein, the term “Closing Amount” means
the Purchase Price adjusted (upward or downward) as provided in Section 2.2,
using for such adjustment amounts the best information then available, less
(i) the Escrow Amount (as provided in Section 2.1) and (ii) the amount of any
third party funds held in suspense by Seller as of the Closing, to the extent
paid (or payable) by Buyer after the Closing. All other upward or downward
adjustments to the Purchase Price provided in Section 2.2 and not included in
the Preliminary Settlement Statement, shall be taken into account in the Final
Settlement Statement (as defined in Section 9.2).

(b) Closing. The purchase by Buyer and the sale by Seller of the Properties as
contemplated by this Agreement (the “Closing”) shall take place on the later of
(i) February 26, 2013, and (ii) the fifth (5th) Business Day following the
satisfaction or waiver of all conditions to the obligations of the Parties set
forth in Article VII (other than those conditions that, by their nature, are to
be satisfied only on the Closing Date) or such other date as the Parties may
mutually determine (the date on which the Closing occurs is referred to herein
as the “Closing Date”), at 10:00 a.m. Central time at the offices of Seller at
123 Robert S. Kerr Avenue, Oklahoma City, Oklahoma, or such other time or place
as the Parties may mutually agree in writing.

 

41



--------------------------------------------------------------------------------

Section 8.2 Closing Obligations. At the Closing:

(a) Buyer shall deliver (or cause to be delivered) to Seller the following items
(all documents, certificates and other items listed below that are required to
be executed, will be duly executed and acknowledged, where required, by an
authorized signatory of Buyer or, if applicable, an affiliate of Buyer)
(collectively, the “Buyer Deliverables”):

(i) by direct bank deposit or wire transfer in same day funds to Seller (or any
QI designated by Seller), in accordance with Seller’s written instructions (to
be provided to Buyer at least two (2) Business Days prior to the Closing), an
amount equal to the Closing Amount;

(ii) Deed, Assignment, Bill of Sale and Conveyances, in form and substance
substantially similar to that set forth on Exhibit D (the “Assignment”),
covering the Properties, in sufficient counterparts for recordation in each of
the counties in which the Properties are located and all appropriate tribal,
U.S. state and U.S. federal assignments as may be reasonably necessary to convey
the Properties to Buyer;

(iii) a certificate in the form set forth on Exhibit F;

(iv) (A) such evidence (including evidence of satisfaction of all applicable
bonding requirements) as Seller may reasonably require, that Buyer is qualified
with the applicable authorities to succeed Seller as the owner and, where
applicable, operator of the Properties and (B) such forms as Seller may
reasonably request for filing with the applicable authorities to reflect Buyer’s
assumption of plugging and abandonment liabilities with respect to the Wells and
the Unit Interests.

(v) all necessary letters in lieu of transfer orders directing all purchasers of
production to pay Buyer the proceeds attributable to production from each Listed
Interest from and after the Effective Time;

(vi) the Ancillary Agreement in form and substance substantially similar to that
set forth on Exhibit G (the “Ancillary Agreement”);

(vii) a Transition Services Agreement in form and substance substantially
similar to that set forth on Exhibit H (the “Transition Agreement”); and

(viii) a lease agreement pursuant to which Seller shall leases to Buyer office
space in Seller’s field office in Andrews County, Texas, containing the terms
set forth on Schedule 8.2(a)(vii) and such other terms and provisions as are
customary for leases of office space in similar properties, the exact form of
such lease agreement to be mutually agreed to by Seller and Buyer (the “Andrews
County Field Office Lease”).

 

42



--------------------------------------------------------------------------------

(b) Seller shall deliver (or cause to be delivered) to Buyer the following items
(all documents, certificates and other items listed below that are required to
be executed, other than those described in Section 8.2(b)(iv), will be duly
executed and acknowledged, where required, by an authorized signatory of Seller
or, if applicable, an affiliate of Seller) (collectively, the “Seller
Deliverables”):

(i) Assignments covering the Properties, in sufficient counterparts for
recordation in each of the counties in which the Properties are located and all
appropriate tribal, U.S. state and U.S. federal assignments as may be reasonably
necessary to convey the Properties to Buyer;

(ii) a certificate in the form set forth on Exhibit E;

(iii) any change of operator forms or notices that may be required to transfer
operations on Seller operated Properties to Buyer (it being understood and
agreed, however, that except for its obligation to deliver the Seller
Deliverables described in this Section 8.2(b)(iii), Seller shall have no
obligation to ensure (and does not warrant) that Buyer will succeed Seller as
operator of any Properties operated by Seller or any of its affiliates);

(iv) releases of any lien on the Properties arising under financing arrangements
of Seller or any of its affiliates (including, without limitation, that certain
Second Amended and Restated Credit Agreement, dated as of March 29, 2012 among
SandRidge Energy, Inc. (“SandRidge Energy”), as borrower, each lender from time
to time a party thereto, and Bank of America, N.A., as administrative agent);

(v) all necessary letters in lieu of transfer orders directing all purchasers of
production to pay Buyer the proceeds attributable to production from each Listed
Interest from and after the Effective Time;

(vi) a certification of non-foreign status from SandRidge Holdings in the form
prescribed by Treasury Regulation Section 1.1445-2(b)(2);

(vii) the Ancillary Agreement;

(viii) the Transition Agreement; and

(ix) the Andrews County Field Office Lease.

ARTICLE IX

POST-CLOSING RIGHTS AND OBLIGATIONS

Section 9.1 Files and Records.

(a) As soon as reasonably practicable (and, in any event, no later than fifteen
(15) Business Days after the Closing), Seller shall deliver (and shall cause its
affiliates to deliver) the Records to Buyer at Seller’s offices (or the offices
of any of its affiliates), and Buyer shall have ten (10) Business Days after the
first day Seller makes the Records available to Buyer to remove the Records from
Seller’s offices (or the offices of any of its affiliates). Notwithstanding the
foregoing or any other provision in this Agreement to the contrary, from and
after the Closing, Seller (and its affiliates) may retain a copy of any or all
of the Records.

 

43



--------------------------------------------------------------------------------

(b) Buyer will retain and will provide Seller with reasonable access to the
Records for a period of seven (7) years from and after the Closing, together
with such additional files, data and records of Buyer as may be reasonably
requested by Seller in order to pursue any claims, obligations and disputes
relating to the Properties. Buyer shall use commercially reasonable efforts to
obtain access, for Seller’s benefit, to all such books and records related to
any Property that may be subsequently conveyed by Buyer.

Section 9.2 Post-Closing Adjustments. On or before the third (3rd) Business Day
following the expiration of the Cure Period, Seller shall prepare and deliver to
Buyer, in accordance with this Agreement and generally accepted accounting
principles, a statement (the “Final Settlement Statement”) setting forth each
adjustment to the Purchase Price that was not included in the Preliminary
Settlement Statement and showing the calculation of such adjustments, which
adjustments shall be in accordance with the principles of this Agreement, and
based to the extent possible on actual credits, charges, receipts and other
items before and after the Effective Time. All adjustments on the Final
Settlement Statement shall be calculated on an accrual basis net to Seller’s
interest in the Properties. Within sixty (60) days of receipt of the Final
Settlement Statement (the “Audit Period”), Buyer shall deliver to Seller a
written report containing any changes that Buyer proposes be made to the Final
Settlement Statement. During the Audit Period, Seller shall provide Buyer with
supporting documentation for all adjustments set forth in the Final Settlement
Statement as reasonably requested by Buyer. The Parties shall negotiate in good
faith and undertake to agree with respect to the amounts due pursuant to such
Final Settlement Statement no later than thirty (30) days after Buyer’s
submission of its written report hereunder to Seller (the date upon which such
agreement is reached shall be herein called the “Final Settlement Date”). Buyer
shall, within seven (7) days of the Final Settlement Date, pay to Seller, or
Seller shall pay to Buyer, whatever the case may be, in immediately available
funds the final settlement adjustment amount set forth therein. Any disputed
items that cannot be resolved by the mutual agreement of the Parties, shall be
removed from the Final Settlement Statement and submitted to arbitration to a
mutually agreeable arbitrator selected by the Parties and resolved as if such
disputed item was a Disputed Matter in accordance with the procedures set forth
in Article XI. Notwithstanding anything to the contrary set forth herein, there
shall be no further Purchase Price adjustments pursuant to Section 2.2 for any
item not included in the Final Settlement Statement delivered by Seller (or
Buyer’s written report, if any, delivered with respect thereto) in accordance
with the provisions of this Section 9.2.

Section 9.3 Further Assurances. From and after the Closing, at the request of
Seller but without further consideration, Buyer will execute and deliver or use
commercially reasonable efforts to cause to be executed and delivered such other
instruments of conveyance and take such other actions as Seller reasonably may
request to more effectively put Seller in possession of any property or assets
which was not intended by the Parties to be conveyed to Buyer, including the
Excluded Assets. From and after the Closing, at the request of Buyer but without
further consideration, Seller shall execute and deliver or use commercially
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Buyer reasonably may request to
more effectively put Buyer in possession of the Properties. If any of the
Properties are incorrectly described in any Assignment, the description shall be
corrected upon proof of the proper description.

 

44



--------------------------------------------------------------------------------

Section 9.4 Removal of Signs. Notwithstanding anything to the contrary set forth
herein, Buyer shall obtain no right, title, interest, license or other right
whatsoever to use the word “SandRidge” or any trademarks containing or
comprising the foregoing, or any trademark confusingly similar thereto or
dilutive thereof (collectively, the “Seller Marks”). Buyer agrees that, as soon
as practicable after the Closing, and in any event on or before the thirtieth
(30th) day after the Closing, it will cease using the Seller Marks in any
manner, directly or indirectly, and remove, strike over or otherwise obliterate
all Seller Marks from the Properties. The Parties acknowledge and agree
(a) because damages would be an inadequate remedy, that Seller shall be entitled
to seek specific performance and injunctive relief as remedies for any breach of
this Section 9.4, in addition to other remedies available to it at law or in
equity, and (b) that the covenant of Buyer set forth in this Section 9.4, shall
survive the Closing indefinitely, including following any subsequent transfer of
the Properties by Buyer, without limitation as to time.

ARTICLE X

INDEMNIFICATION

Section 10.1 Buyer’s Indemnity Obligations. If the Closing shall occur, then
effective from and after the Closing, subject to the limitations set forth in
Section 3.3, this Article X and otherwise herein, Buyer and its successors and
assigns shall be responsible for, shall pay, and will DEFEND, INDEMNIFY and HOLD
HARMLESS Seller and its affiliates, and all of its and their respective equity
holders, partners, members (excluding, in each case, such equity holders,
partners or members that are equity holders, partners or members of Seller or
any of its affiliates solely by virtue of their holding publicly traded shares,
units or partnership interests), directors, officers, managers, employees,
agents and representatives (collectively, the “Seller Indemnified Parties”) from
and against any and all claims, causes of actions, payments, charges, judgments,
assessments, liabilities, losses, damages, supplemental environmental projects,
penalties, fines or costs and expenses, including any fees of attorneys,
experts, consultants, accountants and other professional representatives and
legal or other expenses incurred in connection therewith and including
liabilities, costs, losses and damages for personal injury, illness or death,
property damage, contracts claims, torts or otherwise (collectively,
“Liabilities”), arising out of, resulting from, based on, associated with, or
relating to:

(a) any breach by Buyer of Buyer’s representations, warranties or covenants set
forth in this Agreement; and

(b) the Assumed Liabilities.

Section 10.2 Seller’s Indemnity Obligation. If the Closing shall occur, then
effective from and after the Closing, subject to the limitations set forth in
Section 3.3 and otherwise herein, Seller and its successors and assigns shall be
responsible for, shall pay, and will DEFEND, INDEMNIFY and HOLD HARMLESS Buyer
and its affiliates, and all of its and their respective equity holders,
partners, members (excluding, in each case, such equity holders, partners or
members that are equity holders, partners or members of Buyer or any of its
affiliates solely by virtue of their holding publicly traded shares, units or
partnership interests), directors, officers, managers, employees, agents and
representatives (collectively, the “Buyer Indemnified Parties”) from and against
any and all Liabilities arising out of, resulting from, based on, associated
with, or relating to:

 

45



--------------------------------------------------------------------------------

(a) any breach by Seller of Seller’s representations, warranties or covenants
set forth in this Agreement;

(b) all claims and litigation disclosed on Schedule 3.1(e);

(c) any and all Seller Taxes;

(d) any and all obligations to pay royalties, overriding royalties, and similar
burdens on production in respect of the Properties (or production of
Hydrocarbons therefrom) attributable to periods prior to the Effective Time;

(e) any and all obligations owed to current or former employees of Seller (or
its affiliates) relating to the employment of such individuals by Seller (or its
affiliates) or the termination of employment of such individuals by Seller (or
its affiliates);

(f) except to the extent constituting Environmental Liabilities, claims for
personal injury, death or property damage arising out of the ownership or
operation of the Properties prior to the Effective Time; and

(g) except to the extent constituting Environmental Liabilities, obligations of
Seller (or its affiliates) to pay ordinary costs and expenses payable to vendors
and contractors or in respect of joint interest billings attributable to the
ownership or operation of the Properties prior to the Effective Time; provided,
that claims for indemnification under this clause (g) must be asserted by Buyer
in accordance with Section 10.4 below no later than six (6) months after the
Final Settlement Date and any such obligations that are not asserted within such
six (6) month period shall be included in the definition of Assumed Liabilities
unless Buyer is entitled to indemnification with respect thereto under a
different clause of this Section 10.2;

provided, however, that (i) Seller’s indemnification obligations (A) under
Section 10.2(a) with respect to any breach of representation or warranty shall
only survive Closing for the applicable Survival Period, (B) under
Section 10.2(a) with respect to any covenant shall only survive Closing until
the earlier of the performance of such covenant or twelve (12) months after the
time for performance of such covenant, (C) under Sections 10.2(b), 10.2(c), and
10.2(e) shall survive Closing indefinitely, (D) under Sections 10.2(d) and
10.2(f) shall only survive Closing until the fourth (4th) anniversary of the
Closing Date, and (E) under Section 10.2(g) shall only survive Closing in
accordance with the time period set forth in Section 10.2(g), after which time
period set forth in each of clauses (A) through (E) above, such indemnifications
granted by Seller hereunder shall terminate and expire except with respect to
any claim made for indemnification pursuant to Section 10.4 prior to the
expiration of such applicable time period, and (ii) in no event shall Seller
have any obligation to provide indemnification for any matters to the extent
accounted for in the Preliminary Settlement Statement or the Final Settlement
Statement.

Section 10.3 Deductible, Threshold and Cap. Notwithstanding anything to the
contrary set forth herein, (A) Seller shall have no obligation or liability for
indemnification under Section 10.2(a) (except for breaches of covenants or the
representations and warranties set forth in Sections 3.1(a), 3.1(b), 3.1(c) and
3.1(d)) for (a) any individual indemnity claim under this Article X, the amount
of which does not exceed five hundred thousand dollars ($500,000) (the
“Indemnity Threshold”) or (b) any individual indemnity claim that exceeds the
Indemnity

 

46



--------------------------------------------------------------------------------

Threshold, unless and until the aggregate of all such individual indemnity
claims that exceed the Indemnity Threshold, exceeds an amount equal to two
percent (2%) of the Purchase Price (the “Indemnity Deductible”), and then only
with respect to the amount of such indemnity claims that exceed the Indemnity
Deductible and that are less than ten percent (10%) of the Purchase Price (as
adjusted pursuant to the provisions of Section 2.2) (the “10.2(a) Indemnity
Cap”), and (B) Seller shall not incur and shall have no obligations or liability
for indemnification to any of the Buyer Indemnified Parties, under this
Agreement, or in connection with the transactions contemplated hereby, with
respect to that portion of the aggregate total of such indemnity claims that
exceed the twenty percent (20%) of the Purchase Price (as adjusted pursuant to
the provisions of Section 2.2) (the “Aggregate Indemnity Cap”).

Section 10.4 Notice of Claim for Indemnification. Each indemnified party
hereunder agrees that upon its discovery of facts giving rise to a claim for
indemnity under the provisions of this Agreement, including receipt by it of
notice of any demand, assertion, action or proceeding, judicial or otherwise, by
any third party with respect to any matter to which it believes itself to be
entitled to indemnity under the provisions of this Agreement, it shall give
prompt notice thereof in writing to the indemnifying party, together with a
statement of such information regarding any of the foregoing as it shall then
have. Such notice shall include a formal demand for indemnification under this
Agreement. For claims for indemnity with respect to which the Indemnity
Threshold applies, such claim shall be deemed to have been made (subject to the
application of the Indemnity Threshold, the Indemnity Deductible, the 10.2(a)
Indemnity Cap and the Aggregate Indemnity Cap) upon the indemnified person’s
providing an initial notice for a claim of indemnity to the indemnifying party
stating that the claim underlying such claim for indemnity could reasonably be
expected to exceed the Indemnity Threshold. The indemnified party shall afford
the indemnifying party a reasonable opportunity to pay, settle or contest the
claim at the indemnifying party’s expense. With respect to any claim subject to
indemnification pursuant to this Article X or otherwise pursuant to this
Agreement, the indemnified party shall use commercially reasonable efforts to
cooperate (at the indemnifying party’s sole cost and expense) with the
indemnifying party in asserting any defense that may be available to the
indemnified party with respect to any such claim.

Section 10.5 Exclusive Remedy. If the Closing occurs, the indemnity obligations
set forth in this Agreement shall be the exclusive remedies for the Parties for
the breach of any representation, warranty or covenant set forth in this
Agreement or any claim arising out of, resulting from or related to the
transactions contemplated hereby (other than a breach by Seller of the special
warranty of title under the Assignment), and, provided Closing occurs, each
Party hereby releases, waives and discharges, and covenants not to sue (and
shall cause its affiliates to waive, discharge and covenant not to sue) with
respect to, any cause of action for the breach of any representation, warranty
or covenant set forth in this Agreement or any claim arising out of, resulting
from or related to the transactions contemplated hereby (other than a breach by
Seller of the special warranty of title under the Assignment) not expressly
provided for in this Agreement, including claims under state or federal
securities Laws and claims available at common law, in equity or by statute.

Section 10.6 Extent of Indemnification. The indemnification and assumption
provisions provided for in this Agreement shall be applicable whether or not the
Liabilities in question arose out of or resulted from, solely or in part, the
sole, active, passive,

 

47



--------------------------------------------------------------------------------

concurrent or comparative negligence, gross negligence, strict liability or
other fault or violation of Law of or by any Seller Indemnified Party or Buyer
Indemnified Party, excepting only Liabilities to the extent resulting from the
willful misconduct of any Seller Indemnified Party or Buyer Indemnified Party.

Section 10.7 Insurance Proceeds. Any indemnification obligation required to be
made pursuant to this Agreement shall be reduced by any insurance proceeds or
other proceeds (net of any costs and expenses associated with obtaining such
proceeds) from an unaffiliated third party received by the Seller Indemnified
Parties or the Buyer Indemnified Parties, as the case may be, or any of their
affiliates with respect to the item giving rise to the indemnification
payment. The Seller Indemnified Parties or the Buyer Indemnified Parties, as the
case may be, shall use reasonable commercial efforts to pursue any available
insurance or other unaffiliated third party indemnification claims in respect of
any Liabilities for which indemnification is sought under this Agreement
(provided, that such pursuit shall not interfere with the ability of a Party to
make a claim hereunder).

ARTICLE XI

ARBITRATION OF DISPUTED MATTERS

Section 11.1 Arbitration.

(a) All Disputed Matters shall be determined by arbitration and governed by this
Article XI.

(b) With respect to any Disputed Title Matter, the Parties shall select a
mutually agreeable single arbitrator, who shall be a title attorney with at
least ten (10) years’ experience in oil and gas titles involving properties in
the regional area in which the Properties are located, within fifteen (15) days
of the expiration of the Cure Period. With respect to any Disputed Environmental
Matter, the Parties shall select a mutually agreeable single arbitrator, who
shall be an environmental consultant with at least ten (10) years’ experience,
within fifteen (15) days of the expiration of the Cure Period. If the Parties
have not selected a mutually agreeable arbitrator in accordance with the
provisions and deadlines set forth in this Section 11.1(b), then such arbitrator
shall be chosen in accordance with the Commercial Arbitration Rules (“Rules”) of
the American Arbitration Association (“AAA”) (the arbitrator selected in
accordance with this Section 11.1(b), the “Arbitrator”).

(c) The Arbitrator’s determination shall be made within twenty (20) days after
submission of the Disputed Matters to the Arbitrator and shall be binding on and
non-appealable by the Parties.

(d) In making his determination with respect to any Disputed Matter, the
Arbitrator shall be bound by the rules set forth in Article V and, subject to
the foregoing, may consider such other matters as in the opinion of the
Arbitrator are necessary to make a proper determination; provided, however, that
with respect to any Disputed Matter related to any Title Defect Amount, Title
Benefit Amount or Environmental Defect Amount, the Arbitrator shall not award
Buyer (or Seller, if applicable) a greater amount than the amount claimed by
Buyer (or Seller, if applicable) in its Title Notice or Environmental Notice, as
applicable.

 

48



--------------------------------------------------------------------------------

(e) With respect to any Disputed Matter, the Arbitrator shall act as an expert
for the limited purpose of determining such specific Disputed Matter, and,
unless the Disputed Matter relates to a Title Defect Amount, a Title Benefit
Amount or an Environmental Defect Amount, may not award damages, interest or
penalties to either Party with respect to any Disputed Matter. Notwithstanding
the immediately preceding sentence, the Arbitrator may, however, award
reasonable costs, including attorney fees and fees and expenses associated with
the Arbitrator, to the Party determined by the Arbitrator to be the prevailing
Party in the arbitration of any Disputed Matter. Within ten (10) days after the
Arbitrator delivers written notice to Buyer and Seller of such award, (A) Buyer
shall pay to Seller the amount, if any, so awarded by the Arbitrator to Seller
and (B) Seller shall pay to Buyer the amount, if any, so awarded by the
Arbitrator to Buyer.

Section 11.2 Location. Any arbitration hearing, legal proceeding or action to
enforce arbitration or otherwise shall be held in Oklahoma City, Oklahoma,
unless another place is determined to be mutually acceptable to the Arbitrator
and the Parties.

Section 11.3 Rules. The Arbitrator shall settle all Disputed Matters in
accordance with the Rules to the extent such Rules do not conflict with the
terms of this Agreement.

Section 11.4 Hearings. Except as otherwise provided in Section 11.1 with respect
to a Disputed Matter, the Arbitrator promptly shall hear and determine (after
giving the Parties due notice of the hearing and a reasonable opportunity to be
heard) the questions submitted and shall render a decision within sixty
(60) days after notifying the Parties that the arbitration hearings have been
closed or, if oral hearings have been waived, from the date of the transmittal
of the Parties’ final statements and proofs to the Arbitrator. Notwithstanding
anything to the contrary set forth herein, the Arbitrator shall finally
determine all Disputed Matters by, on or before the expiration of the Cure
Period.

Section 11.5 Jurisdiction of Provisions. The Arbitrator shall not have
jurisdiction or authority to add to, detract from or alter in any way the
provisions of this Agreement. Pending the final decision of the Arbitrator of
any Disputed Matter, both Parties will proceed diligently with performance of
all contractual obligations, including the payment of all sums not in dispute,
required by this Agreement. Notwithstanding the foregoing, the Parties reserve
the right to apply to any court of competent jurisdiction for the purpose of
obtaining security or other provisional relief to satisfy or effectuate an
eventual arbitration award, including attachment and injunctive relief. The
commencement of any action for such relief in aid of arbitration shall not
constitute a waiver of the right to arbitration nor shall it prejudice in any
way the right to proceed to arbitration.

Section 11.6 Written Decision or Award. The written decision or award of the
Arbitrator shall be final and binding upon the Parties and the Parties shall
abide by and comply with such decision and a judgment may be rendered upon such
decision or award in a court of competent jurisdiction. Unless apportioned
otherwise by the Arbitrator under Section 11.1 or 11.7, Buyer and Seller shall
equally bear the cost of the services and expenses of the Arbitrator and all
other costs of the arbitration proceedings.

 

49



--------------------------------------------------------------------------------

Section 11.7 Authority of Arbitrator. The Arbitrator shall be authorized to
consider only issues that this Agreement expressly requires to be submitted to
arbitration. The Arbitrator shall have the authority to determine whether the
Arbitrator is authorized by this Agreement to consider a matter submitted for
arbitration. If the Arbitrator concludes that he has no such authority, he shall
cease consideration of that matter and so notify both Parties. The Arbitrator
shall have the authority to equitably apportion the costs and expenses of any
arbitration between Buyer and Seller. The Arbitrator shall have no authority to
award incidental, indirect, special, consequential (including lost profits or
other consequential or business interruption damages or any other damages not
measured by actual damages), multiple, statutory, punitive or exemplary damages
with respect to any dispute arising under, related to, or in connection with
this Agreement, the breach hereof or the transactions contemplated hereby. This
limitation of losses and damages shall apply to any arbitration no matter when
the proceeding is initiated and shall survive the termination of this Agreement
without limit.

ARTICLE XII

TERMINATION

Section 12.1 Termination. This Agreement and the transactions contemplated
hereby may only be terminated on or before the Closing and only:

(a) by Seller, if the conditions set forth in Section 7.1 (other than those
conditions that, by their nature, are to be satisfied only at the Closing and
which conditions Buyer stands ready, willing and able to satisfy) are not
satisfied (or waived in writing by Seller) as of March 29, 2013 (the “Closing
Deadline”); provided, however, Seller shall not be permitted to terminate this
Agreement pursuant to this Section 12.1(a) if Seller has breached this Agreement
and such breach is the cause of or has resulted in the failure of any condition
in Section 7.1 to be satisfied;

(b) by Buyer, if the conditions set forth in Section 7.2 (other than those
conditions that, by their nature, are to be satisfied only at the Closing and
which conditions Seller stands ready, willing and able to satisfy) are not
satisfied (or waived in writing by Buyer) as of the Closing Deadline; provided,
however, Buyer shall not be permitted to terminate this Agreement pursuant to
this Section 12.1(b) if Buyer has breached this Agreement and such breach is the
cause of or has resulted in the failure of any condition in Section 7.2 to be
satisfied;

(c) by either Party, in its sole and absolute discretion, upon written notice to
the other Party, if the sum of (A) the amount determined by reducing (i) the sum
of Title Defect Amounts properly asserted by Buyer in good faith with respect to
any Title Defects, by (ii) the amount of all Title Benefit Amounts properly
asserted by Seller in good faith with respect to any Title Benefits, and (B) the
amount of all Environmental Defect Amounts properly asserted by Buyer in good
faith equals or exceeds twenty percent (20%) of the Purchase Price;

(d) by Seller if the Escrow Amount is not deposited with the Escrow Agent in
accordance with Section 2.1(b) on or before December 24, 2012; or

(e) by the mutual written agreement of Buyer and Seller.

 

50



--------------------------------------------------------------------------------

Section 12.2 Effect of Termination. Without limiting Seller’s and Buyer’s
respective remedies and rights in regard to the Escrow Amount under
Section 12.3, in the event of termination of this Agreement by Seller, on the
one hand, or Buyer, on the other hand, pursuant to Section 12.1, written notice
thereof shall forthwith be given by the terminating Party to the other Party,
and this Agreement shall thereupon terminate; provided, however, Section 3.4,
Section 5.2(b), this Article XII and Article XIII will survive the termination
of this Agreement and will remain in full force and effect and, subject to
Section 12.3, the termination of this Agreement will not relieve any Party from
any liability for any breach of this Agreement occurring prior to termination.
If this Agreement is terminated as provided herein all filings, applications and
other submissions made to any governmental authority shall, to the extent
practicable, be withdrawn from the governmental authority to which they were
made.

Section 12.3 Remedies.

(a) Seller’s Remedies. Notwithstanding anything to the contrary set forth
herein, upon Buyer’s breach of any representation, warranty, covenant or
agreement contained in this Agreement such that Seller would be entitled to
terminate this Agreement pursuant to Section 12.1(a) or 12.1(d), Seller, at its
sole option, may either (i) enforce specific performance of this Agreement or
(ii) terminate this Agreement and, as liquidated damages, be entitled to
(x) receive the entirety of the Escrow Amount and (y) receive from Buyer an
amount equal to the sum of (A) Buyer’s Hedge Gain (as defined below), (B) if
Buyer has failed to deposit the Escrow Amount with Escrow Agent in accordance
with Section 2.1(b), an amount equal to the Escrow Amount (which shall be in
lieu of the right to receive the Escrow Amount pursuant to the preceding clause
(x)) and (C) an amount equal to the reasonable documented out-of-pocket fees and
expenses incurred by Seller or its affiliates in connection with this Agreement
and the transactions contemplated hereby (such amounts being collectively,
“Seller’s Damages”), in either case, as Seller’s sole and exclusive remedy for
such default, all other remedies being expressly waived by Seller. As used
herein, “Buyer’s Hedge Gain” means the net Closeout Amount, if any, that would
be owed to Buyer and its affiliates under Buyer’s Hedges (as defined in
Section 12.3(b) below) if all of Buyer’s Hedges were settled as of the close of
trading on the first Business Day after the day on which this Agreement is
terminated and “Closeout Amount” means the average executable closeout amounts
quoted by three (3) nationally recognized commodities traders selected by Buyer,
based on the closing settlement prices of Buyer’s Hedges as of the close of
trading on the first Business Day after the day on which this Agreement is
terminated; provided that the commodities traders from whom quotes are to be
requested shall be identified to Seller as soon as reasonably practicable on
such day and copies of such quotes shall be delivered to Seller by the next
Business Day. Seller’s Damages shall be paid within six (6) Business Days of
termination of this Agreement.

(b) Buyer’s Remedies. Notwithstanding anything to the contrary set forth herein,
upon Seller’s breach of any representation, warranty, covenant or agreement
contained in this Agreement such that Buyer would be entitled to terminate this
Agreement pursuant to Section 12.1(b), Buyer, at its sole option, may either
(i) enforce specific performance of this Agreement or (ii) terminate this
Agreement, receive back the entirety of the Escrow Amount and be entitled to
liquidated damages from Seller in an amount equal to the sum of (A) Buyer’s
Hedge Loss (as defined below), (B) interest on the Escrow Amount calculated at
8% per annum from the date of delivery of the Escrow Amount pursuant to
Section 2.1(b) until return of the

 

51



--------------------------------------------------------------------------------

Escrow Amount to Buyer (less any interest distributed to Seller with the Escrow
Amount) and (C) an amount equal to the reasonable documented out-of-pocket fees
and expenses incurred by Buyer or its affiliates in connection with this
Agreement and the transactions contemplated hereby (such amounts being
collectively, “Buyer’s Damages”), in either case, as Buyer’s sole and exclusive
remedy for such default, all other remedies being expressly waived by Buyer.
Buyer’s Damages shall be paid within three (3) Business Days of delivery of
notice of the amount of Buyer’s Damages from Buyer to Seller. As used herein,
“Buyer’s Hedge Loss” means the net Closeout Amount, if any, that would be owed
by Buyer and its affiliates under Buyer’s Hedges (as defined below) if all of
Buyer’s Hedges were settled as of the close of trading on the first Business Day
after the day on which this Agreement is terminated. Buyer has notified Seller
of its standard practice for obtaining hedges with respect to transactions
similar to the one contemplated hereunder, and that, following the Execution
Date, Buyer and/or its affiliates intend to enter into one or more hedges
specifically with respect to production from the Properties. All such hedges in
respect of projected production from the Properties during 2013 and 2014 that
are either at-the-money swaps or costless collars shall be “Buyer’s Hedges” for
purposes of this Agreement; provided, that (x) no volumes in excess of the
volumes set forth on Schedule 12.3(b) shall be included in any calculation
pursuant to this Section 12.3 and (y) a hedge shall be considered a Buyer’s
Hedge only if Buyer provides Seller notice of the economic terms of such hedge
within one (1) Business Day following the execution of the applicable trade
confirmation. Buyer (and/or its affiliates) will enter into all Buyer’s Hedges
in accordance with Buyer’s standard practices, with nationally recognized, third
party creditworthy hedge providers that are lenders under Buyer’s credit
agreement. Notwithstanding the limitations on the type and volume of hedges that
constitute “Buyer’s Hedges,” this Agreement in no way restricts Buyer or its
affiliates from entering into any other hedges of any volume, type or tenor or
at any price.

(c) Termination Without Breach. In the event that this Agreement is terminated
under Section 12.1 under circumstances other than those described in
Section 12.3(a) or (b), Buyer shall be entitled to receive back the entirety of
the Escrow Amount without any right to expense reimbursement.

(d) Escrow. Promptly, but in no event later than three (3) Business Days after
the termination date of this Agreement, the Parties shall execute and deliver to
the Escrow Agent written instructions instructing the Escrow Agent to disburse
via wire transfer of immediately available funds the entirety of the Escrow
Amount to the Party entitled to receive the Escrow Amount as provided in this
Section 12.3.

(e) Liquidated Damages. In the event Seller elects to receive the Escrow Amount
and Seller’s Damages or Buyer elects to receive Buyer’s Damages, in either case,
as liquidated damages upon termination of this Agreement, the Parties agree that
such amount shall constitute such Party’s sole and exclusive remedy (other than
Buyer’s right to the return of the Escrow Amount), and such Party hereby waives,
relinquishes and releases the other from any liability in excess of such amount
or any other rights or remedies available at law or equity. THE PARTIES
ACKNOWLEDGE AND AGREE THAT (i) DAMAGES RESULTING FROM TERMINATION OF THIS
AGREEMENT WOULD BE DIFFICULT, IF NOT IMPOSSIBLE TO CALCULATE AND (ii) THE
LIQUIDATED DAMAGES SET FORTH HEREIN ARE A FAIR AND FAIR AND REASONABLE ESTIMATE
OF LIQUIDATED DAMAGES IN LIGHT OF THE UNCERTAINTIES IN CALCULATING THE ACTUAL
DAMAGES THAT WILL BE SUFFERED UPON TERMINATION AND (iii) SUCH LIQUIDATED DAMAGES
ARE NOT A PENALTY.

 

 

52



--------------------------------------------------------------------------------

(f) Specific Performance. The Parties agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the Parties do not perform their obligations under the
provisions of this Agreement (including failing to take such actions as are
required of them hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions. The Parties acknowledge and
agree that (a) the Parties shall be entitled to an injunction or injunctions,
specific performance or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction without proof of damages or otherwise,
(b) Seller’s Damages or Buyer’s Damages, as the case may be, are not intended to
and do not adequately compensate for the harm that would result from a breach of
this Agreement, (c) the fact that either Party has the option to terminate this
Agreement and collect Seller’s Damages or Buyer’s Damage, as applicable, in lieu
of seeking specific performance, shall not be construed to diminish or otherwise
impair in any respect either Party’s right to instead seek specific performance
as its sole and exclusive remedy and (d) the option of specific performance is
an integral part of the transactions contemplated by this Agreement and without
that right, neither Seller nor Buyer would have entered into this Agreement. The
Parties agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to Law or inequitable for any reason, and not
to assert that a remedy of monetary damages would provide an adequate remedy or
that the Parties otherwise have an adequate remedy at law. The Parties
acknowledge and agree that any Party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 12.3(f) shall not
be required to provide any bond or other security in connection with any such
order or injunction. For the avoidance of doubt, in no event shall the exercise
of Seller’s right to seek specific performance pursuant to this Section 12.3(f)
reduce, restrict or otherwise limit Seller’s right to, in the alternative,
terminate this Agreement pursuant to Section 12.3(a) hereof and be paid Seller’s
Damages. Notwithstanding anything herein to the contrary, Seller shall be
entitled to specific performance to cause Buyer to draw down the Debt Financing
(or any Alternate Financing) only if the Closing will occur substantially
simultaneously with such draw down; provided, however, the availability of Debt
Financing (or any Alternate Financing) shall not be a condition to Seller’s
right to specific performance hereunder.

Section 12.4 Confidentiality Agreement. The Parties acknowledge and agree that
that certain Confidentiality Agreement, dated as of November 5, 2012, by and
between SandRidge Energy and Buyer (the “Confidentiality Agreement”) shall
remain in effect following the Execution Date and any termination of this
Agreement in accordance with this Article XII; provided, that Seller hereby
grants its express consent to the disclosure by Buyer of Confidential
Information (as defined in the Confidentiality Agreement) to Buyer’s, and its
Affiliates’, equity investors, consultants and contractors; and provided,
further, that if the Closing shall occur, then, except with respect to any
portion of the Properties not conveyed to Buyer pursuant to the provisions of
this Agreement and the Excluded Assets, the Confidentiality Agreement shall
terminate as of the Closing and be of no further force and effect thereafter.

 

53



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices. All notices and communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given, effective
upon receipt, if (a) personally delivered in writing, (b) mailed by registered
or certified mail, postage prepaid, or bonded overnight carrier, (c) sent by
electronic mail with a PDF of the notice or other communication attached (with
the original sent by U.S. mail the same day such electronic mail is sent) or
(d) communicated by facsimile, to the following address for each Party:

 

Buyer: Sheridan Holding Company II, LLC

9 Greenway Plaza

Suite 1300

Houston, Texas 77046

Phone: (713) 548-1000

Fax: (713) 548-1099

Attention: Executive Vice President of Acquisitions and General Counsel

Seller: SandRidge Exploration and Production, LLC

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Phone: (405) 429-5500

Fax: (405) 429-5977

Attention: President and Chief Operating Officer

with a copy (which shall not constitute notice) to:

General Counsel

SandRidge Exploration and Production, LLC

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Phone: (405) 429-5500

Fax: (405) 429-5988

Any Party may, by written notice so delivered to the other Party in accordance
with this Section 13.1, change the address or individual to which delivery of
any communication or notice under this Agreement shall be made to such Party.

Section 13.2 Amendments and Severability. No provision of this Agreement may be
amended, modified or waived, except by an instrument in writing executed, (a) by
Buyer, Seller and the Debt Providers in the event of an amendment or
modification to Section 13.15, (b) by Buyer and Seller in the case of any other
amendment or modification, or (c) in the case of a waiver, by the Party to whom
the obligation waived was owed. The invalidity of any one or more provisions of
this Agreement shall not affect the validity of this Agreement as a whole, and
in case of any such invalidity, this Agreement shall be construed as if the
invalid provision had not been included herein.

 

54



--------------------------------------------------------------------------------

Section 13.3 Assignment. Except as set forth in Section 13.7 and except for
assignments by Buyer to an affiliate of Buyer, this Agreement may not be
assigned by either Party prior to Closing without the prior written consent of
the other Party. Notwithstanding any permitted assignment by a Party hereunder,
such Party shall not be released from its obligations hereunder without the
written consent of the other Party.

Section 13.4 Interpretation.

(a) Headings. The headings of the Articles and Sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect the interpretation of any of the terms or provisions of this Agreement.

(b) Construction. Unless the context requires otherwise: (i) the gender (or lack
of gender) of all words used in this Agreement includes the masculine, feminine
and neuter; (ii) references to Articles, Sections, Annexes, Exhibits and
Schedules refer to Articles, Sections, Annexes, Exhibits and Schedules of this
Agreement; (iii) references to laws refer to such laws as they may be amended
from time to time, and references to particular provisions of a law include any
corresponding provisions of any succeeding law; (iv) references to money refer
to legal currency of the United States of America; (v) the word “including”
shall mean “including, without limitation”; and (vi) all capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.

(c) Exhibits and Schedules. All Annexes, Exhibits and Schedules attached to or
referred to in this Agreement are incorporated into and made a part of this
Agreement. Any matter disclosed on any Schedule shall be deemed disclosed on all
Schedules.

(d) Not to be Construed Against Drafter. The Parties acknowledge that they have
had an adequate opportunity to review each and every provision contained in this
Agreement and to submit the same to legal counsel for review and comment,
including the waivers and indemnities contained herein. Based on said review and
consultation, the Parties agree with each and every term contained in this
Agreement. Based on the foregoing, the Parties agree that the rule of
construction that a contract be construed against the drafter, if any, shall not
be applied in the interpretation and construction of this Agreement.

(e) Time for Performance. As used herein, “Business Day” shall mean any day
other than a Saturday, Sunday or a legal holiday on which commercial banks in
Oklahoma City, Oklahoma are authorized or required to be closed. If any time
period hereunder expires on, or the date for or deadline for performance of any
obligations or delivery of any notice hereunder falls on, a day which is not a
Business Day, unless otherwise provided for herein, then the date of expiration
of any such time period, or the date for or deadline for performance of any such
obligation or delivery of any such notice hereunder, shall be extended to the
next Business Day.

Section 13.5 Governing Law. Except as set forth in Section 13.15, this Agreement
shall be governed by and construed under the laws of the State of Texas,
excluding any choice of law rules which may direct the application of the laws
of another jurisdiction, with the exception of title and real property matters
with respect to those Properties consisting of real property located in New
Mexico, which shall be governed by the laws of the State of New Mexico
(excluding any choice of law rules which may direct the application of the laws
of another jurisdiction).

 

55



--------------------------------------------------------------------------------

Section 13.6 Announcements. Seller and Buyer shall consult with each other with
regard to all press releases and other announcements issued at or prior to the
Closing concerning this Agreement or the transactions contemplated hereby and,
except as may be required by applicable laws or the applicable rules or
regulations of any governmental agency or stock exchange, neither Buyer nor
Seller shall issue any such press release or other publicity without the prior
written consent of the other Party.

Section 13.7 Like-Kind Exchange.

(a) Seller reserves the right, at or prior to the Closing, to assign its rights
under this Agreement with respect to all or a portion of the Purchase Price, and
that portion of the Properties associated therewith (the “Section 1031 Assets”),
to a Qualified Intermediary (as that term is defined in Treasury Regulation
Section 1.1031(k)-1(g)(4)(v) (a “QI”) designated by Seller to accomplish the
Closing, in whole or in part, in a manner that will comply with the requirements
of a like-kind exchange (“Like-Kind Exchange”) pursuant to Section 1031 of the
Code. If Seller so elects, Seller may assign its rights to the Section 1031
Assets under this Agreement to the QI. Buyer hereby (i) consents to Seller’s
assignment of its rights in this Agreement with respect to any Section 1031
Assets to a QI and (ii) if such assignment is made, agrees to pay all or a
portion of the Purchase Price into the qualified trust account at the Closing as
directed in writing by Seller. Seller and Buyer acknowledge and agree that a
whole or partial assignment of this Agreement to a QI shall not release either
Party from any of its respective liabilities and obligations to each other or
expand any such respective liabilities or obligations under this Agreement.
Neither Party represents to the other that any particular Tax treatment will be
given to either Party as a result of such Like-Kind Exchange. Buyer shall
cooperate with Seller in connection with such Like-Kind Exchange but shall not
be obligated to pay any additional costs or incur any additional obligations as
a result thereof.

(b) Buyer shall have the right to request that Seller assign all or any portion
of the Properties to a QI designated by Buyer in order for such QI to effect a
Like-Kind Exchange for Buyer with respect to the Properties and other assets.
Such an assignment of the Properties shall not release either Party from any of
its respective liabilities and obligations to each other or expand any such
respective liabilities or obligations under this Agreement. Neither Party
represents to the other that any particular Tax treatment will be given to
either Party as a result of such Like-Kind Exchange. Seller shall cooperate with
Buyer in connection with the assignment of such Properties to effect such
Like-Kind Exchange but shall not be obligated to pay any additional costs or
incur any additional obligations as a result thereof.

Section 13.8 Entire Agreement. This Agreement, the Confidentiality Agreement and
the Escrow Agreement shall constitute the entire understanding among the Parties
with respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter, whether oral or written.

 

56



--------------------------------------------------------------------------------

Section 13.9 Waiver of Certain Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, EXCEPT FOR ANY THIRD PARTY CLAIMS FOR WHICH A PARTY IS
ENTITLED TO BE INDEMNIFIED PURSUANT TO SECTION 5.2(b), SECTION 5.10(d), OR
ARTICLE X, EACH OF THE PARTIES EXPRESSLY WAIVES AND RELEASES, ON ITS OWN BEHALF
AND ON BEHALF OF ITS AFFILIATES, INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE AND
EXEMPLARY DAMAGES AND DAMAGES FOR LOST PROFITS OF ANY KIND OR LOSS OF BUSINESS
OPPORTUNITY WITH RESPECT TO ANY DISPUTE ARISING OUT OF, RESULTING FROM, BASED
ON, ASSOCIATED WITH, OR RELATING TO, THIS AGREEMENT, THE BREACH HEREOF OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.10 Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respective successors and
permitted assigns. Except with respect to Sections 5.2(b), 5.10(d), Article X
and Section 13.15, nothing contained in this Agreement, express or implied, is
intended to confer upon any other person or entity (other than the Parties, and
their respective successors and permitted assigns) any benefits, rights or
remedies.

Section 13.11 Waiver. Except as set forth in Section 13.2, the failure of a
Party hereto to insist on the strict performance of any provision of this
Agreement or to exercise any right, power or remedy upon a breach thereof shall
not constitute a waiver of any provisions of this Agreement or limit such
Party’s right thereafter to enforce any provision or exercise any right.

Section 13.12 Conspicuousness of Provisions. The Parties acknowledge and agree
that the provisions contained in this Agreement that are set out in “bold”
and/or all capital letters satisfy the requirement of the “express negligence
rule” and any other requirement at law or in equity that provisions contained in
a contract be conspicuously marked or highlighted.

Section 13.13 Counterparts. This Agreement may be executed by Seller and Buyer
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
instrument.

Section 13.14 Waiver of Jury Trial; Submission to Jurisdiction.

(a) SUBJECT TO THE PROVISIONS OF ARTICLE XI, THE PARTIES IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED ON, RELATED TO, OR
ARISING OUT OF (IN WHOLE OR IN ANY PART IN ANY WAY) THIS AGREEMENT (AN
“ACTION”).

(b) OTHER THAN AS SET FORTH IN SECTION 13.15, SUBJECT TO THE PROVISIONS OF
ARTICLE XI, WITH RESPECT TO ANY ACTION, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE DISTRICT COURT FOR OKLAHOMA COUNTY, OKLAHOMA OR THE
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA, AND OTHER
THAN AS SET FORTH IN SECTION 13.15, HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION SHALL BE HEARD AND DETERMINED IN SUCH OKLAHOMA

 

57



--------------------------------------------------------------------------------

STATE OR FEDERAL COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSES OF LACK OF JURISDICTION, IMPROPER
VENUE OR AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION. THE PARTIES
FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT A FINAL AND UNAPPEALABLE
JUDGMENT AGAINST ANY OF THEM IN ANY ACTION CONTEMPLATED ABOVE SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT, A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND
AMOUNT OF SUCH JUDGMENT.

Section 13.15 Certain Debt Provider Agreements. Seller agrees, on behalf of
itself and its affiliates and equity holders (collectively, the “Seller Related
Parties”), that the Debt Providers under the Debt Commitment Letter and their
affiliates and equity holders and each of their successors and assigns
(collectively, the “Financing Parties”) (i) shall be subject to no liability or
claims (whether legal or equitable, arising under contract, tort or otherwise)
by the Seller Related Parties arising out of or relating to this Agreement, the
Debt Financing or the transactions contemplated hereby or in connection with the
Debt Financing, or the performance of services by such Financing Parties with
respect to the foregoing and (ii) are express third party beneficiaries of and
shall be entitled to rely upon this Section 13.15, the last sentence of
Section 12.3(f), Section 13.5 and Section 13.14. Without limiting the foregoing,
Seller agrees on behalf of the Seller Related Parties that any action brought
against any Financing Party by any Party shall (a) be governed by, and construed
in accordance with, the laws of the State of New York, without reference to any
other conflicts or choice of law principles thereof and (b) be brought
exclusively in a Federal Court or a New York State Court sitting in the City of
New York, Borough of Manhattan.

Signature Page Follows

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

SELLER: SANDRIDGE EXPLORATION AND PRODUCTION, LLC By:   /s/ Matthew K. Grubb
Name:   Matthew K. Grubb Title:   President and Chief Operating Officer BUYER:
SHERIDAN HOLDING COMPANY II, LLC By:   /s/ Lisa A. Stewart Name:   Lisa A.
Stewart Title:   Chief Executive Officer and President

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

ANNEX 1

INDEX OF DEFINED TERMS

 

Defined Term

  

Definition Location

10.2(a) Indemnity Cap    Section 10.3 AAA    Section 11.1(b) Action    Section
13.14(a) Affected Environmental Defect Properties    Section 5.6(b)(iii)
Affected Interest    Section 5.10(a) Affected Pref Property    Section 5.9
Aggregate Indemnity Cap    Section 10.3 Agreement    preamble Allocated Value   
Section 2.3(a) Alternate Debt Commitment Letter    Section 4.7(c) Alternate
Financing    Section 4.7(c) Ancillary Agreement    Section 8.2(a)(vi) Andrews
County Field Office Lease    Section 8.2(a)(viii) Applicable Consents    Section
5.10(a) Applicable Contracts    Section 1.1(e) Arbitrator    Section 11.1(b)
Assignment    Section 8.2(a)(ii) Assumed Liabilities    Section 1.4 Audit Period
   Section 9.2 Available Personnel    Section 4.3 Business Day    Section
13.4(e) Buyer    preamble Buyer Deliverables    Section 8.2(a) Buyer Indemnified
Parties    Section 10.2 Buyer’s Damages    Section 12.3(b) Buyer’s Environmental
Review    Section 5.2(a) Buyer’s Hedge Gain    Section 12.3(a) Buyer’s Hedge
Loss    Section 12.3(b) Buyer’s Hedges    Section 12.3(b) Buyer’s Representative
   Section 5.1(a) Casualty Loss    Section 5.8 Casualty Loss Property    Section
5.8 Closeout Amount    Section 12.3(a) Closing    Section 8.1(b) Closing Amount
   Section 8.1(a) Closing Date    Section 8.1(b) Closing Deadline    Section
12.1(a) Code    Section 2.3(b) Common Gathering System    Section 4.8

 

ANNEX 1 - Page 1



--------------------------------------------------------------------------------

Defined Term

  

Definition Location

Confidentiality Agreement    Section 12.4 Conveyed Hydrocarbons    Section
1.1(d) Cure Period    Section 5.4(c) Debt Commitment Letter    Section 3.2(g)(i)
Debt Financing    Section 3.2(g)(i) Debt Providers    Section 3.2(g)(i) Defect
Deadline    Section 5.1(a) Defect Response Date    Section 5.4(b) Defensible
Title    Section 5.3(a) Disputed Environmental Matter    Section 5.7 Disputed
Matter    Section 5.7 Disputed Title Matter    Section 5.7 Drilling Location   
Section 5.3(a) ED Purchase Price Adjustment Amount    Section 5.6(c) Effective
Time    Section 1.3 Environmental Deductible    Section 5.6(d) Environmental
Defect    Section 5.3(g) Environmental Defect Amount    Section 5.3(k)
Environmental Defect Property    Section 5.6(b) Environmental Laws    Section
5.3(h) Environmental Liabilities    Section 5.3(l) Environmental Notice   
Section 5.3(j) Environmental Threshold    Section 5.6(d) Escrow Agent    Section
2.1(b) Escrow Agreement    Section 2.1(b) Escrow Amount    Section 2.1(b)
Excluded Assets    Section 1.2 Execution Date    preamble Fee Property   
Section 1.1(c) Final Settlement Date    Section 9.2 Final Settlement Statement
   Section 9.2 Financing Affiliate    Section 3.2(g)(ii) Financing Parties   
Section 13.15 Gathering System Project    Section 4.8 Governmental
Authorizations    Section 3.1(g) Guaranties    Section 3.2(g)(iv) HSR Act   
Section 3.1(j)(ii) Hydrocarbons    Section 1.1(d) Imbalance    Section
2.2(a)(vi) Included Title Defect Properties    Section 5.4(b)(ii) Income Taxes
   Section 6.1(b) Indemnity Deductible    Section 10.3 Indemnity Threshold   
Section 10.3 Interim Period    Section 4.1

 

Annex - Page 2



--------------------------------------------------------------------------------

Defined Term

  

Definition Location

Lands    Section 1.1(a) Laws    Section 3.1(i) Leases    Section 1.1(a)
Liabilities    Section 10.1 Like-Kind Exchange    Section 13.7(a) Listed
Interest    Section 5.3(a) Lowest Cost Response    Section 5.3(i) Material
Adverse Effect    Section 7.3 NORM    Section 3.2(d) Party    preamble Parties
   preamble Permits    Section 1.1(f) Permitted Encumbrances    Section 5.3(b)
Phase 1 Activities    Section 5.2(a) Preliminary Settlement Statement    Section
8.1(a) Production Taxes    Section 6.1(c) Productive Depths    Section 4.1(d)
Properties    Section 1.1 Property    Section 1.1 Purchase Price    Section
2.1(a) QI    Section 13.7(a) RCRA    Section 5.3(i) RC Purchase Price Adjustment
Amount    Section 5.10(c) Records    Section 1.1(h) Required Amount    Section
3.2(g)(ii) Required Consents    Section 5.10(a) Retained Property    Section
5.3(d) Rights of Way    Section 1.1(f) Rules    Section 11.1(b) SandRidge Energy
   Section 8.2(b)(iv) SandRidge Holdings    Section 3.1(f) Section 1031 Assets
   Section 13.7(a) Securities Act    Section 3.2(f) Security Arrangements   
Section 4.2 Seller    preamble Seller Deliverables    Section 8.2(b) Seller
Indemnified Parties    Section 10.1 Seller Marks    Section 9.4 Seller
Obligations    Section 4.2 Seller Related Parties    Section 13.15 Seller Taxes
   Section 6.1(d) Seller’s Damages    Section 12.3(a) Seller’s Knowledge   
Section 3.1 SOL Survival Period    Section 3.3(a)

 

Annex - Page 3



--------------------------------------------------------------------------------

 

Defined Term

  

Definition Location

6 Month Survival Period    Section 3.3(a) Stored Hydrocarbons    Section
2.2(a)(ii) Subject Oil and Gas Interests    Section 1.1(b) Subject Title Defect
Property    Section 5.4(c) Survival Period    Section 3.3(a) Tangible Property
   Section 1.1(g) Tax or Taxes    Section 6.1(a) Tax Return    Section 6.1(f) TD
Purchase Price Adjustment Amount    Section 5.4(c) Title Benefit    Section
5.3(e) Title Benefit Amount    Section 5.5(b) Title Deductible    Section 5.4(d)
Title Defect    Section 5.3(a) Title Defect Amount    Section 5.5(a) Title
Defect Property    Section 5.4(b) Title Notice    Section 5.3(f) Title Threshold
   Section 5.4(d) Transfer Taxes    Section 6.1(e) Transition Agreement   
Section 8.2(a)(vii) Treasury Regulations    Section 2.3(b) Trust Properties   
Section 1.2(f) Unit Interests    Section 1.1(a) Wells    Section 1.1(b)

 

Annex - Page 4